Exhibit 10.1

Execution Copy

 

 

 

 

LOGO [g255804g06m03.jpg]

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

November 14, 2011

among

ASSET ACCEPTANCE CAPITAL CORP.,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Administrative Agent

RBS CITIZENS, N.A.,

as Syndication Agent

THE PRIVATEBANK AND TRUST COMPANY,

as Documentation Agent

 

 

J.P. MORGAN SECURITIES LLC and RBS CITIZENS, N.A.

as Joint Lead Arrangers and Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          Page  

 

ARTICLE I

 

Definitions

 

SECTION 1.01.

  

Defined Terms

     1   

SECTION 1.02.

  

Classification of Loans and Borrowings

     23   

SECTION 1.03.

  

Terms Generally

     23   

SECTION 1.04.

  

Accounting Terms; GAAP

     24   

 

ARTICLE II

 

The Credits

 

SECTION 2.01.

  

Commitments

     24   

SECTION 2.02.

  

Loans and Borrowings

     24   

SECTION 2.03.

  

Requests for Borrowings

     25   

SECTION 2.04.

  

Increase of Facilities

     25   

SECTION 2.05.

  

Swingline Loans

     28   

SECTION 2.06.

  

Letters of Credit

     29   

SECTION 2.07.

  

Funding of Borrowings

     32   

SECTION 2.08.

  

Interest Elections

     33   

SECTION 2.09.

  

Termination and Reduction of Commitments

     34   

SECTION 2.10.

  

Repayment and Amortization of Loans; Evidence of Debt

     34   

SECTION 2.11.

  

Prepayment of Loans

     35   

SECTION 2.12.

  

Fees

     39   

SECTION 2.13.

  

Interest

     39   

SECTION 2.14.

  

Alternate Rate of Interest

     40   

SECTION 2.15.

  

Increased Costs

     41   

SECTION 2.16.

  

Break Funding Payments

     42   

SECTION 2.17.

  

Taxes

     42   

SECTION 2.18.

  

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

     45   

SECTION 2.19.

  

Mitigation of Obligations

     46   

SECTION 2.20.

  

Departing Lenders; Replacement of Lenders

     47   

SECTION 2.21.

  

Defaulting Lenders

     47   

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.01.

  

Organization; Powers

     49   

SECTION 3.02.

  

Authorization; Enforceability

     49   

SECTION 3.03.

  

Governmental Approvals; No Conflicts

     49   

SECTION 3.04.

  

Financial Condition; No Material Adverse Change

     49   

SECTION 3.05.

  

Properties

     50   

 

i



--------------------------------------------------------------------------------

SECTION 3.06.

  

Litigation and Environmental Matters

     50   

SECTION 3.07.

  

Compliance with Laws and Agreements

     50   

SECTION 3.08.

  

Investment Company Status

     50   

SECTION 3.09.

  

Taxes

     51   

SECTION 3.10.

  

ERISA

     51   

SECTION 3.11.

  

Disclosure

     51   

SECTION 3.12.

  

Solvency

     51   

SECTION 3.13.

  

Security Interest in Collateral; Borrowing Base

     51   

SECTION 3.14.

  

Labor Disputes

     52   

SECTION 3.15.

  

No Default

     52   

SECTION 3.16.

  

Federal Reserve Regulations

     52   

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.

  

Effective Date

     52   

SECTION 4.02.

  

Each Credit Event

     53   

 

ARTICLE V

 

Affirmative Covenants

 

SECTION 5.01.

  

Financial Statements; Ratings Change and Other Information

     54   

SECTION 5.02.

  

Notices of Material Events

     55   

SECTION 5.03.

  

Existence; Conduct of Business

     56   

SECTION 5.04.

  

Payment of Obligations

     56   

SECTION 5.05.

  

Maintenance of Properties; Insurance

     56   

SECTION 5.06.

  

Books and Records; Inspection Rights

     56   

SECTION 5.07.

  

Compliance with Laws

     57   

SECTION 5.08.

  

Use of Proceeds and Letter of Credit

     57   

SECTION 5.09.

  

Collateral Security; Guaranties; Further Assurances

     57   

SECTION 5.10.

  

Additional Covenants

     59   

SECTION 5.11.

  

Depositary Banks

     59   

 

ARTICLE VI

Negative Covenants

 

SECTION 6.01.

  

Indebtedness

     59   

SECTION 6.02.

  

Liens

     60   

SECTION 6.03.

  

Fundamental Changes

     60   

SECTION 6.04.

  

Investments, Loans, Advances, Guarantees and Acquisitions

     61   

SECTION 6.05.

  

Swap Agreements

     61   

SECTION 6.06.

  

Restricted Payments

     62   

SECTION 6.07.

  

Transactions with Affiliates

     62   

SECTION 6.08.

  

Restrictive Agreements

     62   

SECTION 6.09.

  

Change of Name or Location; Change of Fiscal Year

     63   

SECTION 6.10.

  

Amendments to Agreements

     63   

SECTION 6.11.

  

Prepayment of Indebtedness; Subordinated Indebtedness

     63   

SECTION 6.12.

  

Government Regulations

     63   

SECTION 6.13.

  

Financial Covenants

     64   

 

ii



--------------------------------------------------------------------------------

 

ARTICLE VII

 

  

Events of Default

     64   

 

ARTICLE VIII

 



  



  

The Administrative Agent

     66   

 

ARTICLE IX

Miscellaneous

 

SECTION 9.01.

  

Notices

     70   

SECTION 9.02.

  

Waivers; Amendments

     71   

SECTION 9.03.

  

Expenses; Indemnity; Damage Waiver

     73   

SECTION 9.04.

  

Successors and Assigns

     74   

SECTION 9.05.

  

Survival

     77   

SECTION 9.06.

  

Counterparts; Integration; Effectiveness

     78   

SECTION 9.07.

  

Severability

     78   

SECTION 9.08.

  

Right of Setoff

     78   

SECTION 9.09.

  

Governing Law; Jurisdiction; Consent to Service of Process

     78   

SECTION 9.10.

  

WAIVER OF JURY TRIAL

     79   

SECTION 9.11.

  

Headings

     79   

SECTION 9.12.

  

Confidentiality

     79   

SECTION 9.13.

  

Several Obligations; Nonreliance; Violation of Law

     80   

SECTION 9.14.

  

USA PATRIOT Act

     80   

SECTION 9.15

  

Interest Rate Limitation

     80   

SECTION 9.16.

  

Disclosure

     81   

SECTION 9.17.

  

Appointment for Perfection

     81   

SECTION 9.18.

  

Amendment and Restatement; No Novation

     81   

SCHEDULES:

Commitment Schedule

Schedule 2.06 — Existing Letters of Credit

Schedule 3.01 — Subsidiaries

Schedule 3.06 — Disclosed Matters

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.08 — Existing Restrictions

EXHIBITS:

Exhibit A - Form of Assignment and Assumption

Exhibit B - Borrowing Base Certificate

Exhibit C - U.S. Tax Certificate

Exhibit D - Commitment and Acceptance

 

iii



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 14, 2011 (as it
may be amended or modified from time to time, this “Agreement”), is among ASSET
ACCEPTANCE CAPITAL CORP., a Delaware corporation (the “Borrower”), the Lenders
party hereto, and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative
Agent.

RECITALS

A. The Borrower is party to that certain Credit Agreement, dated as of June 5,
2007 (as amended or otherwise modified from time to time prior to the date
hereof, the “Existing Credit Agreement”), among the Borrower, the lenders party
thereto from time to time (the “Existing Lenders”), and JPMorgan Chase Bank,
N.A., as administrative agent.

B. The parties hereto acknowledge and agree that on the Effective Date the
Existing Credit Agreement shall be deemed to be amended and restated and
superseded in its entirety by this Agreement and all Obligations under and as
defined in the Existing Credit Agreement (the “Existing Obligations”) shall, to
the extent not paid on such date, be deemed to be Obligations outstanding under
this Agreement, pursuant to Section 9.18. The parties acknowledge that this
Agreement does not constitute a repayment and reborrowing, an accord and
satisfaction or a novation of such Existing Obligations.

The parties hereto hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the Equity Interests of a Person.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that, for purposes of
determining the Adjusted LIBO Rate in calculating the interest rate applicable
to Tranche B Term Loans, the Adjusted LIBO Rate shall not be less than 1.50%.

“Administrative Agent” means JPMorgan Chase Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% or (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters BBA Libor Rates Page 3750 (or on any successor or substitute
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Amortized Collections” means, for any period, (a) the excess of the aggregate
amount of cash collections and cash proceeds received in respect of defaulted or
charged-off Receivables purchased by the Borrower or its Subsidiaries (the
“Purchased Receivables”) for such period over (b) the amount of revenues in
respect of Purchased Receivables recognized over such period in the calculation
of Consolidated Net Income.

“Applicable Margin” means, for any day, (a) with respect to any Eurocurrency
Loan or ABR Loan that is a Tranche B Term Loan, as the case may be, the
applicable rate per annum set forth below under the caption “Tranche B
Eurocurrency Spread” or “Tranche B ABR Spread”, as the case may be, based upon
the Leverage Ratio as of the most recent determination date and (b) with respect
to any Eurocurrency Loan or ABR Loan that is a Revolving Loan or with respect to
the commitment fees or fees on Letters of Credit payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Revolving Eurocurrency Spread”, “Revolving ABR Spread”, “Commitment Fee Rate”
or “Letter of Credit Fee”, as the case may be, based upon the Leverage Ratio as
of the most recent determination date:

 

Level

 

Leverage Ratio

 

Tranche B
Eurocurrency
Spread

 

Revolving
Eurocurrency
Spread and Letter
of Credit Fee

 

Tranche B
ABR Spread

 

Revolving
ABR Spread

 

Commitment
Fee Rate

I

  ³ 1.125   7.25%   4.50%   6.25%   3.50%   0.50%

II

  ³ 0.875 and < 1.125   7.25%   4.25%   6.25%   3.25%   0.50%

III

  < 0.875   7.25%   4.00%   6.25%   3.00%   0.50%

The Applicable Margin shall be determined in accordance with the foregoing table
based on the Leverage Ratio as of the end of each Fiscal Quarter. Adjustments,
if any, to the Applicable Margin shall be effective the first day of the month
following the month that the Administrative Agent is scheduled to receive the
applicable financials under Section 5.01(a) or (b) and certificate under
Section 5.01(c). If the Borrower fails to deliver the financials to the
Administrative Agent at the time required hereunder, then the Applicable Margin
shall be set at Level I until such financials are so delivered. Notwithstanding
anything herein to the contrary, the Applicable Margin shall be set at Level I
as of the Effective Date, and shall not be changed from Level I until receipt of
the financials under Section 5.01(b) and the certificate under Section 5.01(c)
for the Fiscal Quarter ending December 31, 2011. Notwithstanding the foregoing,
in the event that any financial statement or compliance certificate delivered
pursuant to Sections 5.01(a), (b) and (c) is shown to be inaccurate, and such
inaccuracy, if corrected, would have led to the application

 

2



--------------------------------------------------------------------------------

of (i) a higher Applicable Margin for any period (an “Applicable Period”) than
the Applicable Margin applied for such Applicable Period, then (a) the Borrower
shall immediately deliver to the Administrative Agent a corrected compliance
certificate for such Applicable Period, (y) the Applicable Margin for such
Applicable Period shall be determined as if the Leverage Ratio in the corrected
compliance certificate were applicable for such Applicable Period, and (z) the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, or (ii) a lower
Applicable Margin for the Applicable Period than the Applicable Margin applied
for such Applicable Period, then (x) the Borrower shall immediately deliver to
the Administrative Agent a corrected compliance certificate for such Applicable
Period and (y) the Applicable Margin shall be adjusted in accordance with such
corrected compliance certificate on the date that the Administrative Agent
receives such corrected compliance certificate notwithstanding that such date is
not otherwise a date on which the Applicable Margin is to be calculated, and
such adjusted Applicable Margin shall remain in effect until otherwise required
to be modified hereunder. Nothing in this paragraph shall limit the rights of
the Administrative Agent and Lenders with respect to their rights under this
Agreement. The Borrower’s obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all Obligations.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, a percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitment of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon such Lender’s share of the aggregate
Revolving Exposures at that time) and (b) with respect to the Tranche B Term
Loans, a percentage equal to a fraction the numerator of which is such Lender’s
outstanding principal amount of the Tranche B Term Loans and the denominator of
which is the aggregate outstanding amount of the Tranche B Term Loans of all
Tranche B Term Lenders.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Available Revolving Commitment” means, at any time, the Revolving Commitment
then in effect minus the Revolving Exposure of all Revolving Lenders at such
time; it being understood and agreed that any Lender’s Swingline Exposure shall
not be deemed to be a component of the Revolving Exposure for purposes of
calculating the commitment fee under Section 2.12(a).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Revolving Commitments.

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Guarantor by any Lender or any of its Affiliates:
(a) commercial credit cards, (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Banking Services Obligations” means any and all obligations of the Borrower or
any Guarantor, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” is defined in the introductory paragraph of this Agreement.

“Borrower Materials” is defined in Section 5.02.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Tranche B Term Loan made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect and (c) a Swingline Loan.

“Borrowing Base” means, as of any date of calculation, an amount, as set forth
on the most current Borrowing Base Certificate delivered to the Administrative
Agent on or prior to such date, equal to (a) the lesser of (i) 25% of Estimated
Remaining Collections (exclusive of any Receivables in any Receivables Portfolio
that are not Eligible Receivables) as of the last day of the month for which
such Borrowing Base Certificate was provided and (ii) the product of the net
book value of all Receivables Portfolios multiplied by 95% as of such date,
minus (b) the outstanding principal amount of all Term Loans as of such date.

“Borrowing Base Certificate” for any date means an appropriately completed
report as of such date in substantially the form of Exhibit B hereto, certified
as true and correct as of such date by a Financial Officer of the Borrower.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.02.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Chicago are authorized or required by law to remain
closed; provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Capital Lease” means any lease of property, real or personal, the obligations
with respect to which are required to be capitalized on a balance sheet of the
lessee in accordance with GAAP.

“Capital Lease Obligations” means the aggregate principal component of
capitalized lease obligations relating to a Capital Lease determined in
accordance with GAAP.

“Cash Collections” means for any Fiscal Quarter, cash collections related to
Purchased Receivables for that Fiscal Quarter as reported by the Borrower in its
public filings with the SEC.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) other than
Acceptable Owners, of Equity Interests representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower; (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated; or (c) the occurrence of a change in
control, or other similar provision, as defined in any agreement or instrument
evidencing any Material Indebtedness (triggering a default or mandatory
prepayment);. As used herein, “Acceptable Owners” means Quad-C, Nathaniel F.
Bradley, IV and their respective Affiliates.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary,(i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche B
Term Loans or Swingline Loans, and, when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment or Tranche B Term
Loan Commitment.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all present or future real or personal property
owned, leased or operated by a Person, which property is covered by the
Collateral Documents and any and all other property of any Loan Party, now
existing or hereafter acquired, that may at any time be or become subject to a
security interest or Lien in favor of Administrative Agent, on behalf of itself
and the Secured Parties, to secure the Secured Obligations.

“Collateral Documents” means, collectively, the Security Agreements, any
Mortgages and all other agreements, instruments and documents executed in
connection with this Agreement at any time (either before, concurrently or after
the Effective Date) that are intended to create or evidence Liens to

 

5



--------------------------------------------------------------------------------

secure the Secured Obligations, including, without limitation, all other
security agreements, pledge agreements, mortgages, deeds of trust, loan
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other agreements, instruments and documents.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Tranche B Term Loan Commitment. The initial amount of
each Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption or in the Commitment and Acceptance, as applicable,
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The initial aggregate amount of the Lenders’ Commitments is $270,500,000.

“Commitment and Acceptance” is defined in Section 2.04.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Consolidated Adjusted EBITDA” means Consolidated Net Income plus, to the extent
deducted from revenues in determining Consolidated Net Income and without
duplication, (a) Consolidated Interest Expense, (b) expense for taxes paid or
accrued net of tax refunds, (c) depreciation expense, (d) amortization expense
(excluding amortization of Receivables), (e) the Amortized Collections,
(f) non-cash losses and non-cash expenses, (g) the FTC Charges, (h) cash
Restructuring Charges not to exceed $2,250,000 for any period of four
consecutive Fiscal Quarters, (j) the Third Party Charges, (k) extraordinary
losses (as determined in accordance with GAAP), (l) any loss due to the payment
of prepayment premiums in connection with the extinguishment or forgiveness of
debt, and (m) the 2011 Deferred Financing Charges, minus, to the extent included
in Consolidated Net Income, extraordinary gains (as determined in accordance
with GAAP) realized other than in the ordinary course of business, and non-cash
gains and other non-cash income (including without limitation any cancellation
of debt income resulting from any repurchases under Section 2.11(h)), all
calculated for the Borrower and its Subsidiaries on a consolidated basis.

“Consolidated Indebtedness” means at any time the Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period.

“Consolidated Tangible Net Worth” means at any time the consolidated
stockholders’ equity of the Borrower and its Subsidiaries calculated on a
consolidated basis as of such time, less the net book value of all goodwill and
other assets which are deemed intangible assets under GAAP, provided that
(i) leasehold improvements and computer software shall not be considered
intangible assets for purposes of this definition regardless of their
classification under GAAP, (ii) to the extent reducing Consolidated Tangible Net
Worth and without duplication, the FTC Charges, 2009 Q-4 Impairment Charges,
2010 Restructuring Charges, other Restructuring Charges not to exceed $2,250,000
for any period of four consecutive Fiscal Quarters, 2011 Deferred Financing
Charges, any loss due to the payment of prepayment premiums in connection with
the extinguishment or forgiveness of debt and Third Party Charges shall be added
back to Consolidated Tangible Net Worth, and (iii) any cancellation of debt
income resulting from any repurchases under Section 2.11(h) shall be disregarded
in determining Consolidated Tangible Net Worth.

 

6



--------------------------------------------------------------------------------

“Consolidated Total Liabilities” means, at any date, the aggregate principal
amount of all liabilities of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Tranche B Term Loans outstanding at such time.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disqualified Equity” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means November 14, 2011.

 

7



--------------------------------------------------------------------------------

“Eligible Receivable” of any Loan Party means any Receivable owned by such Loan
Party that is payable in Dollars and in which such Loan Party has granted to the
Administrative Agent for the benefit of the holders of the Secured Obligations a
first-priority perfected security interest pursuant to the Security Agreement,
other than any such Receivable:

(a) that is not a bona fide existing obligation for which good and sufficient
consideration has been given;

(b) with respect to which such Loan Party does not have good and marketable
title pursuant to a legal, valid and binding assignment to such Loan Party;

(c) that has been repurchased by, or returned or put-back to, the Person from
whom such Loan Party acquired such Receivable;

(d) all or any portion of which is subject to any Lien (except that in favor of
the Administrative Agent under the Collateral Documents and Permitted
Encumbrances), or if the consideration of which such Receivable constitutes
proceeds is subject to any Lien;

(e) that is due from or has been acquired from any Subsidiary or Affiliate of
such Loan Party;

(f) that is subordinate or junior in right or priority of payment to any other
obligation or claim;

(g) that was not created in compliance, in all material respects, with all
Requirements of Law, or with respect to which such Loan Party, any Affiliate of
such Loan Party or any officer, employee, agent or representative of such Loan
Party or any such Affiliate has not complied with all Requirements of Law;

(h) that is not an “account,” a “general intangible” or “chattel paper” under
and as defined in Article 9 of the UCC; or

(i) that is not, or with respect to which any of the underlying agreements,
promissory notes or other instruments and documents is not, in form and
substance, reasonably satisfactory to the Administrative Agent.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

8



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Estimated Remaining Collections” means, as of any date, the aggregate amount of
gross remaining cash collections which any Loan Party anticipates to receive
from a Receivables Portfolio or as otherwise referred to by the Borrower as the
total amount of “Estimated Remaining Gross Collections”, determined and reported
by the Borrower pursuant to its financial statements and other reporting to the
Lenders as described in Section 5.01 (it being understood and agreed that
(i) such amount shall be calculated by the Borrower and in a manner consistent
with the Borrower’s current practice as of the Effective Date hereof and with
the methodology used in the reporting of estimated remaining collections in the
Borrower’s public filings with the SEC, including any discounts applied thereto,
(ii) the manner and method of computing Estimated Remaining Collections and all
assumptions made in connection therewith shall be explained to each Lender in
reasonably full detail upon such Lender’s request, and (iii) any deviation from
the current methodology and criteria used in computing Estimated Remaining
Collections are subject to approval by (x) the Administrative Agent in its
reasonable discretion for such deviations which do not alter the Borrowing Base
by more than $5,000,000 in the aggregate, and (y) in all other cases, the
Supermajority Lenders in their reasonable discretion.

“Estimated Quarterly Collections” means, for any Fiscal Quarter, that portion of
Estimated Remaining Collections attributable by the Borrower to that Fiscal
Quarter, calculated by the Borrower in the same manner and method as it
calculates Estimated Remaining Collections, and reported by the Borrower to the
Administrative Agent and Lenders as described in Section 5.01.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

9



--------------------------------------------------------------------------------

“Event of Default” has the meaning assigned to such term in Article VII.

“Event of Loss” means, with respect to any assets, any of the following: (a) any
loss, destruction or damage of such assets; (b) any pending or threatened
institution of any proceedings for the condemnation or seizure of such assets or
for the exercise of any right of eminent domain; or (c) any actual condemnation,
seizure or taking, by exercise of the power of eminent domain or otherwise, of
such assets, or confiscation of such assets or the requisition of the use of
such assets.

“Excess Cash Flow” means, for any period, without duplication,

(a) the sum of:

(i) Consolidated Net Income for such period, plus

(ii) the aggregate amount of all non-cash losses and non-cash expenses deducted
in arriving at such Consolidated Net Income, plus

(iii) Amortized Collections for such period, plus

(iv) (A) the excess of the aggregate amount of proceeds received from sales or
other dispositions of Purchased Receivables during such period over (B) the
aggregate amount of gain from such sales or other dispositions recognized over
such period in the calculation of Consolidated Net Income, less

(b) the sum of:

(i) the aggregate amount of all non-cash gains and other non-cash income
included in arriving at such Consolidated Net Income, plus

(ii) the aggregate amount of all Capital Expenditures, investments and
Acquisitions permitted hereunder, each to the extent (A) made or paid by the
Borrower and its Subsidiaries in cash during such period solely to the extent
permitted by this Agreement and (B) excluding any amount funded through the
issuance of Indebtedness (excluding Loans under this Agreement) or Equity
Interests, plus

(iii) the aggregate amount of all permitted regularly scheduled principal
payments, optional prepayments and mandatory prepayments of Indebtedness of the
Borrower and its Subsidiaries made during such period (other than in respect of
any revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder and excluding any repurchases under
Section 2.11(h)), excluding any amount funded with proceeds from the issuance of
Indebtedness (excluding Loans under this Agreement) or Equity Interests, plus

(iv) the aggregate amount of purchases of Purchased Receivables made in cash
during such period, excluding any amount of such purchases funded with proceeds
from the issuance of Indebtedness (excluding Loans under this Agreement) or
Equity Interests.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise

 

10



--------------------------------------------------------------------------------

Taxes imposed on (or measured by) net income by the United States of America, or
by the jurisdiction under the laws of which such Recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits Taxes imposed
by the United States of America or any similar Taxes imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Non U.S.
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any U.S. Federal withholding Taxes resulting from any law in
effect (including FATCA) on the date such Non U.S. Lender becomes a party to
this Agreement (or designates a new lending office) or is attributable to such
Non U.S. Lender’s failure to comply with Section 2.17(f), except to the extent
that such Non U.S. Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Taxes pursuant to
Section 2.17(a).

“Existing Credit Agreement” is defined in the recitals.

“Existing Lenders” is defined in the recitals.

“Existing Letters of Credit” is defined in Section 2.06.

“Existing Obligations” is defined in the recitals.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any current or future regulations or official interpretations
thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief executive officer, chief financial officer,
principal accounting officer, treasurer or controller of the Borrower.

“Fiscal Quarter” means each of the quarterly accounting periods of the Borrower,
ending on March 31, June 30, September 30 and December 31 of each year.

“Fiscal Year” means each annual accounting period of the Borrower ending on
December 31 of each year.

“FTC Charges” means the lesser of (a) the aggregate amount of charges and other
losses resulting from the investigation (the “Investigation”) commenced prior to
May 28, 2010 by the Federal Trade Commission of the debt collection-related
practices of the Borrower and its Subsidiaries, to include, without limitation,
any fines, civil monetary penalties, or other monetary relief to be paid by the
Borrower or any of its Subsidiaries as a result of a consent decree or a
contested action, any expense related to any accrual for such amounts, and fees
and disbursements of counsel for the Borrower or any of its Subsidiaries
incurred in connection with the Investigation or defense of any governmental
action or other proceeding arising from the Investigation, or (b) $7,000,000.

“GAAP” means generally accepted accounting principles in the United States of
America.

 

11



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (i) to purchase any such Indebtedness or any property
constituting security therefor, (ii) to advance or provide funds or other
support for the payment or purchase of any such Indebtedness or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements or
similar agreements or arrangements) for the benefit of any holder of
Indebtedness of such other Person, (iii) to lease or purchase assets, securities
or services primarily for the purpose of assuring the holder of such
Indebtedness against loss in respect thereof, or (iv) to otherwise assure or
hold harmless the holder of such Indebtedness against loss in respect thereof.
The amount of any Guaranty Obligation hereunder shall (subject to any
limitations set forth therein) be deemed to be an amount equal to the
outstanding principal amount (or maximum principal amount, if larger) of the
Indebtedness in respect of which such Guaranty Obligation is made.

“Guarantor” means each existing and future Subsidiary required to execute a
Subsidiary Guaranty under Section 5.09(a)(i).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Incremental Term Loan Commitment” is defined in Section 2.04.

“Incremental Term Loans” is defined in Section 2.04.

“Indebtedness” of any Person means, without duplication, with respect to any
Person, without duplication, (a) all obligations of such Person for borrowed
money, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, or upon which interest payments are customarily made,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to assets purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (d) all obligations of such
Person issued or assumed as the deferred purchase price of assets or services
purchased by such Person (other than trade debt incurred in the ordinary course
of business) which would appear as liabilities on a balance sheet of such
Person, (e) all obligations of such Person under take-or-pay or similar
arrangements, (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
assets owned or acquired by such Person, whether or not the obligations secured
thereby have been assumed, (g) all Guaranty Obligations of such Person with
respect to Indebtedness of another Person, (h) Capital Lease Obligations of such
Person, (i) all obligations of such Person under Swap Agreements, (j) the
maximum amount of all standby letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), as reduced from time to
time, (k) all Disqualified Equity, (l) the principal balance outstanding under
any synthetic lease, tax retention operating lease, accounts receivable
securitization program, off-balance sheet loan or similar off-balance sheet
financing product,

 

12



--------------------------------------------------------------------------------

other than any forward purchase agreement for a Receivables Portfolio which is
not classified as a liability on the balance sheet of the Borrower and its
Subsidiaries under GAAP, and (m) the Indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer.

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
September 2011 relating to the Borrower and the Transactions.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“IRS” means the United States Internal Revenue Service.

“Interest Payment Date” means (a) with respect to any ABR Loan and any Swingline
Loan, the last day of each March, June, September and December (commencing with
the last day of December, 2011) and (b) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or twelve
months thereafter, as the Borrower may elect; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Issuing Bank” means each of JPMorgan Chase Bank, National Association in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.06(i). The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

13



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or Section 2.04, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” means, as of the end of any Fiscal Quarter or Fiscal Year of
the Borrower, the ratio of the Consolidated Indebtedness as of such Fiscal
Quarter end or Fiscal Year end, as the case may be, to the Consolidated Adjusted
EBITDA for the period of four consecutive Fiscal Quarters of the Borrower ending
with such Fiscal Quarter end or Fiscal Year end, as the case may be.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service or other comparable service selected by the Administrative
Agent, providing rate quotations comparable to those currently provided on such
page of such Service, as determined by the Administrative Agent from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest Period.
In the event that such rate is not available at such time for any reason, then
the “LIBO Rate” with respect to such Eurodollar Borrowing for such Interest
Period shall be the rate at which dollar deposits of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, the Collateral Documents, the
Subsidiary Guaranty, and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any Lenders and including all other pledges,
powers of attorney, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any employee of any Loan Party,
and delivered to the Administrative Agent or any Lender in connection with the
Agreement or the transactions contemplated thereby. Any reference in the
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loan Parties” means the Borrower and the Guarantors.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans.

 

14



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of the Loan Parties to perform
any of their obligations under any of the Loan Documents or (c) the rights of or
benefits available to the Lenders under the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $5,000,000. For purposes of determining Material Indebtedness, the
“obligations” of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, on real property owned by a Loan
Party, including any amendment, restatement, modification or supplement thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means, without duplication (a) in connection with any sale
or other disposition of any asset or any settlement by, or receipt of payment in
respect of, any property insurance claim or condemnation award, the cash
proceeds (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received) of such sale,
settlement or payment, net of reasonable and documented attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset which is the subject of such sale, insurance claim or condemnation
award (other than any Lien in favor of the Administrative Agent for the benefit
of the Administrative Agent and the Lenders) and other customary fees actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof and (b) in connection with any issuance or
sale of any equity securities or debt securities or instruments or the
incurrence of loans, the cash proceeds received from such issuance or
incurrence, net of investment banking fees, reasonable and documented attorneys’
fees, accountants’ fees, underwriting discounts and commissions and other
reasonable and customary fees and expenses actually incurred in connection
therewith.

“Non-Guarantor Subsidiary” means any Subsidiary that is not required to be a
Guarantor.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the Issuing Bank or to the
Issuing Bank or any indemnified party arising under the Loan Documents.

“Offer” is defined in Section 2.11.

“Offer Loans” is defined in Section 2.11.

 

 

15



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

“Participant” has the meaning set forth in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits or pledges to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, licenses, title restrictions, rights-of-way
and similar encumbrances on real property imposed by law or incurred or granted
by the Borrower or any Subsidiary in the ordinary course of business that do not
secure any material monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; and

(g) minor imperfections in title that do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
Borrower or any Subsidiary.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

16



--------------------------------------------------------------------------------

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000; and

(f) such other investments from time to time described on a list of standard
acceptable investments of the Borrower delivered to and approved by the
Administrative Agent.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” is defined in Section 5.02.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, National Association as its prime rate at its
principal office; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Proposed New Lender” is defined in Section 2.04.

“Purchased Receivables” is defined in the definition of “Amortized Collections”
in this Section 1.01.

“Public Lender” is defined in Section 5.02.

“Quad-C” means Quad-C Management, Inc.

 

17



--------------------------------------------------------------------------------

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Receivable” of a Loan Party shall mean a right of such Loan Party to the
payment of money arising out of a consumer transaction, and which right was
acquired by such Loan Party with a group of similar rights.

“Receivables Portfolio” of a Loan Party means any group of Receivables of such
Loan Party acquired by such Loan Party as part of a single transaction.

“Register” has the meaning set forth in Section 9.04.

“Related Investment” means an investment by the Borrower or any of its
Subsidiaries in a vendor to the Borrower or any of its Subsidiaries or in a
Person engaged in a business that is conducted by the Borrower or any of its
Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates (in any capacity, and including without limitation any Affiliate
named as a syndication agent, documentation agent, joint lead arranger, joint
bookrunner or other bookrunner or arranger) and the respective directors,
officers, employees, agents and advisors of such Person and such Person’s
Affiliates.

“Release Certificate” is defined in Section 5.09.

“Repricing Transaction” means the incurrence by the Borrower or any of its
Subsidiaries of any new or additional term loans (whether issued pursuant to an
amendment to this Credit Agreement or pursuant to a separate financing) that is
broadly marketed or syndicated to institutional investors in financings similar
to the Tranche B Term Loans (i) having an effective interest rate margin or
weighted average yield (to be determined by the Administrative Agent consistent
with generally accepted financial practice, after giving effect to, among other
factors, margins, upfront or similar fees or original issue discount shared with
all lenders or holders thereof, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all lenders or holders thereof) that is less than the Applicable
Margin for, or weighted average yield (to be determined by the Administrative
Agent on the same basis) of, the Tranche B Term Loans and (ii) the proceeds of
which are used to repay, in whole or in part, principal of the outstanding Term
Loans.

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time. The “Required Lenders” of a particular
Class of Loans means Lenders having Revolving Exposures, outstanding Tranche B
Term Loans, outstanding Incremental Term Loans and unused Commitments of such
Class, as applicable, representing more than 50% of the total Revolving
Exposures, outstanding Tranche B Term Loans, outstanding Incremental Term Loans
and unused Commitments of such Class, as applicable, at such time. The Credit
Exposure and unused Commitments of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time, except in respect of any matters which
would treat the Defaulting Lender differently from the other Lenders in the same
Class of Loans.

“Required Revolving Lenders” means, at any time, Lenders having Revolving
Exposure and unused Revolving Commitments representing more than 50% of the sum
of the total Revolving Exposure and unused Revolving Commitments at such time.
The Revolving Exposure and unused Revolving

 

18



--------------------------------------------------------------------------------

Commitments of any Defaulting Lender shall be disregarded in determining
Required Revolving Lenders at any time except in respect of any matters which
would treat the Defaulting Lender differently from the other Lenders having
Revolving Exposure.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject (including, without limitation, usury laws, the Federal Truth in Lending
Act, Regulation Z and Regulation B of the Board of Governors of the Federal
Reserve System, the Fair Debt Collection Practices Act, and the Uniform Consumer
Credit Code).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

“Restructuring Charges” means expenses incurred in connection with exit or
disposal obligations under Accounting Standards 420, “Exit or Disposal Cost
Obligations”.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09, (b) increased from time to time pursuant to
Section 2.04 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Revolving Commitment is set forth on the Commitment Schedule, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable. The initial aggregate amount of
the Lenders’ Revolving Commitments is $95,500,000.

“Revolving Commitment Increase” is defined in Section 2.04.

“Revolving Credit Maturity Date” means the fifth anniversary of the Effective
Date or any earlier date on which the Revolving Commitments are reduced to zero
or otherwise terminated pursuant to the terms hereof.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

“Sale” means the sale, lease, conveyance or other disposition of any assets,
other than an Event of Loss.

 

19



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any or all of the functions of said Commission.

“Secured Obligations” means, collectively, (i) the Obligations, (ii) the Banking
Services Obligations and (iii) the Swap Agreement Obligations owing to one or
more Lenders or their Affiliates.

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and Affiliate of such Lender in respect of Swap Agreements
entered into with such Person by the Borrower or any Subsidiary, (iv) each
indemnified party under Section 9.03 in respect of the obligations and
liabilities of the Borrower to such Person hereunder and under the other Loan
Documents, and (v) their respective successors and (in the case of a Lender,
permitted) transferees and assigns.

“Security Agreement” means each security agreement, pledge agreement, pledge and
security agreement and similar agreement and any other agreement from any Loan
Party granting a Lien on any of its personal property (including without
limitation any Equity Interests owned by such Loan Party), each in form and
substance acceptable to the Administrative Agent, entered into by any Loan Party
at any time for the benefit of the Administrative Agent and the Lenders pursuant
to this Agreement, as amended or modified from time to time.

“Significant Subsidiary” means each present or future subsidiary of the Borrower
which would constitute a “significant subsidiary” within the meaning of Rule
1-02 of Regulation S-X as currently in effect promulgated by the SEC.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” of the Borrower or any Subsidiary means any
Indebtedness of such Person the payment and priority of which is subordinated to
payment of the Secured Obligations, with customary payment blockage and other
provisions, having a maturity no earlier than the date which is one (1) year
after the later of (a) the Revolving Credit Maturity Date and (b) the Tranche B
Maturity Date and the terms and conditions of which are otherwise reasonably
satisfactory to, the Administrative Agent.

 

20



--------------------------------------------------------------------------------

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guaranty” means that certain Subsidiary Guaranty dated as of the
Effective Date (including any and all supplements thereto) and executed by each
Guarantor, and any other guaranty agreements as are requested by the
Administrative Agent and its counsel, in each case as amended, restated,
supplemented or otherwise modified from time to time.

“Substantial Portion” means, with respect to the assets of the Borrower and its
Subsidiaries, assets which (a) represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the twelve month period ending with the most recent month prior to
such determination is made for which consolidated Borrower financial statements
are available, (b) is responsible for more than 10% of the consolidated total
revenues of the Borrower and its Subsidiaries as reflected in the financial
statements referred to in clause (a) above, (c) represents more than 25% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as of
the Effective Date or (d) is responsible for more than 25% of the consolidated
total revenues of the Borrower and its Subsidiaries as reflected in the
financial statements referred to in clause (c) above.

“Supermajority Lenders” means, at any time, Lenders having Credit Exposure and
unused Commitments representing more than 66% of the sum of the total Credit
Exposure and unused Commitments at such time. The Credit Exposure and unused
Commitments of any Defaulting Lender shall be disregarded in determining
Supermajority Lenders at any time, except in respect of any matters which would
treat the Defaulting Lender differently from the other Lenders in the same Class
of Loans.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements
permitted hereunder (to the extent the provider of such Swap Agreement is a
Lender or was a Lender (or an Affiliate of any such Lender) at the time such
Swap Agreement is entered into), and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Swap Agreement transaction.

 

21



--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, National Association, in its
capacity as lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Loan Lender” means any Lender holding a Term Loan.

“Term Loans” means the Tranche B Term Loans and any Incremental Term Loans.

“Terminating Lender” is defined in Section 9.18.

“Third Party Charges” means a charge of $5,300,000 incurred in 2010 as a result
of the termination for performance of a relationship with a third party service
provider.

“Tranche B Term Lenders” means, as of any date of determination, Lenders having
a Tranche B Term Loan Commitment.

“Tranche B Term Loan” means a Loan made pursuant to Section 2.01(b).

“Tranche B Term Loan Commitment” means (a) as to any Tranche B Term Lender, the
aggregate commitment of such Tranche B Term Lender to make Tranche B Term Loans
as set forth in the Commitment Schedule or in the most recent Assignment and
Assumption executed by such Tranche B Term Lender and (b) as to all Tranche B
Term Lenders, the aggregate commitment of all Tranche B Term Lenders to make
Tranche B Term Loans, which aggregate commitment shall be $175,000,000 on the
date of this Agreement. After advancing the Tranche B Term Loan, each reference
to a Tranche B Term Lender’s Tranche B Term Loan Commitment shall refer to that
Tranche B Term Lender’s Applicable Percentage of the Tranche B Term Loans.

“Tranche B Maturity Date” means sixth anniversary of the Effective Date.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“2011 Deferred Financing Charges” means the balance of deferred financing costs
relating to the Existing Credit Agreement and remaining on the Borrower’s
balance sheet immediately prior to the Effective Date of this Agreement in an
amount not to exceed $2,000,000.

“2009 Q-4 Impairment Charges” means the lesser of (a) the amount of the losses
resulting from the recognition of asset impairment charges on Purchased
Receivables of the Borrower and its Subsidiaries in the fourth Fiscal Quarter of
2009 or (b) $20,000,000.

 

22



--------------------------------------------------------------------------------

“2010 Restructuring Charges” means the Restructuring Charges in the amount of
$3,400,000 incurred by the Borrower and its Subsidiaries in the 2010 Fiscal
Year.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

23



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. For purposes of
calculating the Applicable Margin, all financial covenants and all other
covenants, any Acquisition or any sale or other disposition outside the ordinary
course of business by the Borrower or any of its Subsidiaries of any asset or
group of related assets in one or a series of related transactions, including
the incurrence of any Indebtedness and any related financing or other
transactions in connection with any of the foregoing, occurring during the
period for which such matters are calculated shall be deemed to have occurred on
the first day of the relevant period for which such matters were calculated on a
pro forma basis acceptable to the Administrative Agent. Notwithstanding any
other provision contained herein, all references to GAAP and all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(a) each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Exposure exceeding such Lender’s
Commitment or (ii) the sum of the total Revolving Exposures exceeding the lesser
of the total Revolving Commitments or the Borrowing Base and (b) each Tranche B
Term Lender agrees to make a Tranche B Term Loan in dollars to the Borrower on
the Effective Date, in an amount equal to such Lender’s Tranche B Term Loan
Commitment by making immediately available funds available to the Administrative
Agent’s designated account, not later than the time specified by the
Administrative Agent. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans. Amounts prepaid or repaid in respect of Tranche B Term Loans
may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. Any Swingline Loan shall be made in accordance with the
procedures set forth in Section 2.05. The Tranche B Term Loans shall amortize as
set forth in Section 2.10.

(b) Subject to Section 2.14, each Revolving Borrowing and Tranche B Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith. Each Swingline Loan shall be an ABR
Loan or shall bear interest at an alternate rate agreed upon by the Borrower and
the Swingline Lender. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

24



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $100,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of ten (10) Eurodollar Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested (i) with respect to a Revolving Borrowing would
end after the Revolving Credit Maturity Date or (ii) with respect to a Tranche B
Term Loan Borrowing would end after the Tranche B Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request either in writing
(delivered by hand or telecopy) in a form approved by the Administrative Agent
and signed by the Borrower or by telephone (a) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., Chicago time, three Business Days before
the date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not
later than 10:00 a.m., Chicago time, on the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 9:00 a.m., Chicago time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.01:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Increase of Facilities. (a) At any time and subject to the terms
and conditions of this Section 2.04, the Borrower may request (i) one or more
tranches of term loans (the “Incremental

 

25



--------------------------------------------------------------------------------

Term Loans”) and/or (ii) one or more increases in the Revolving Commitments
(each such increase, a “Revolving Commitment Increase”) with the consent of the
Administrative Agent but without the consent of any Lender not providing such
Incremental Term Loans or Revolving Commitment Increases, as the case may be;
provided that the aggregate amount of all Incremental Term Loans and Revolving
Commitment Increases made during the term of this Agreement shall not exceed
$75,000,000. Any tranche of Incremental Term Loans (A) shall rank pari passu in
right of payment and security with the Revolving Loans, (B) shall not mature
earlier than the Tranche B Maturity Date (but may have amortization prior to
such date, may be required to be mandatorily prepaid and may permit voluntary
prepayments by the Borrower, provided that the average life to maturity of any
tranche of Incremental Term Loans shall be no shorter than the remaining average
life to maturity of the Tranche B Term Loans) and (C) except as set forth above,
shall be treated substantially the same as (and in any event no more favorably
than) the Tranche B Term Loans; provided that (1) the terms and conditions
applicable to any tranche of Incremental Term Loans maturing after the Tranche B
Maturity Date may provide for material additional or different financial or
other covenants or prepayment requirements applicable only during periods after
the Tranche B Maturity Date and (2) the Incremental Term Loans may be priced
differently than the Tranche B Term Loans subject to Section 2.04(e).

(b) Each tranche of Incremental Term Loans and each Revolving Commitment
Increase shall be in a minimum amount of $25,000,000 and integral multiples of
$5,000,000. A commitment to make Incremental Term Loans shall become an
“Incremental Term Loan Commitment” under this Agreement, and a commitment to
participate in a Revolving Commitment Increase shall become a “Revolving
Commitment” (or in the case of a Revolving Commitment Increase to be provided by
an existing Revolving Lender, an increase in such Lender’s Revolving Commitment)
under this Agreement, in any such case, pursuant to a “Commitment and
Acceptance” substantially in the form of Exhibit D (a “Commitment and
Acceptance”). Any request for a tranche of Incremental Term Loans or a Revolving
Commitment Increase shall be made in a written notice (an “Increase Notice”)
given to the Administrative Agent by the Borrower not less than ten Business
Days (or such other period agreed to between the Administrative Agent and the
Borrower) prior to the proposed effective date therefor, which Increase Notice
shall specify the amount of the proposed tranche of Incremental Term Loans or
the Revolving Commitment Increase, as the case may be, and the proposed
effective date thereof. Incremental Term Loans may be made, and Revolving
Commitment Increases may be provided, by any existing Lender or by any other
bank or other financial institution (any such other bank or other financial
institution, a “Proposed New Lender”) as determined by the Administrative Agent
and the Borrower; provided that any Proposed New Lender in the case of a
Revolving Commitment Increase shall be consented to by the Issuer. The
Administrative Agent shall notify the Borrower and the Lenders on or before the
Business Day immediately prior to the proposed effective date of the tranche of
Incremental Term Loan Commitments (and the related Incremental Term Loans) or
the Revolving Commitment Increase, of the amount of each Lender’s and Proposed
New Lender’s Incremental Term Loan Commitment or new or increased Revolving
Commitment, as applicable, and the resulting aggregate amount of the tranche of
Incremental Term Loan Commitments (and the related Incremental Term Loans) or
the amount of the Aggregate Revolving Commitment, as the case may be, which
amount shall be effective on the following Business Day, subject to the
satisfaction of the conditions described in clause (c) below.

(c) Without limiting the applicability of any conditions to Loans set forth in
this Agreement, the effectiveness of any tranche of Incremental Term Loan
Commitments (and the corresponding availability of the related Incremental Term
Loans) and the effectiveness of each Revolving Commitment Increase shall be
subject to the following conditions precedent:

(i) Both as of the date of the applicable Increase Notice and as of the proposed
effective date of such Incremental Term Loan Commitments (and related
Incremental Term Loans) or Revolving

 

26



--------------------------------------------------------------------------------

Commitment Increase, (x) all representations and warranties under Article III
and the other Loan Documents shall be true and correct in all material respects
as though made on such date (except with respect to any representation or
warranty expressly stated to have been made as of a specific date which shall
have been true and correct in all material respects as of such specified date),
(y) no event shall have occurred and then be continuing which constitutes a
Default and (z) the Borrower shall have demonstrated to the Administrative
Agent’s reasonable satisfaction that, as of the proposed effective date of the
Revolving Commitment Increase or Incremental Term Loan Commitments, as the case
may be, after giving effect thereto, the Borrower and its Subsidiaries are in
compliance on a pro forma basis with the covenants contained in Sections 6.13
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are available, as if such Revolving
Commitment Increase or Incremental Term Loan Commitments, as applicable, had
been effective as of the first day of each relevant period for testing such
compliance;

(ii) the Borrower, the Administrative Agent and each Proposed New Lender or
Lender that shall have agreed to provide a “Commitment” in support of such
Incremental Term Loans or Revolving Commitment Increase shall have executed and
delivered a Commitment and Acceptance;

(iii) counsel for the Loan Parties shall have provided to the Administrative
Agent supplemental opinions in form and substance reasonably satisfactory to the
Administrative Agent;

(iv) the Loan Parties and the Proposed New Lenders shall otherwise have executed
and delivered such other instruments and documents as may be required under
Article IV or that the Administrative Agent shall have reasonably requested in
connection with such increase (including, in the case of a tranche of
Incremental Term Loans, an amendment to, or amended and restatement of, this
Agreement and, as appropriate, the other Loan Documents (an “Incremental Term
Loan Amendment”), executed by the Borrower, each Lender agreeing to provide such
Incremental Term Loans, if any, each Proposed New Lender, if any, and the
Administrative Agent, which amendment or amendments may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect such Incremental Term Loans in accordance with
this Section 2.04), and each Loan Party shall have reaffirmed its obligations,
and the Liens granted, under the Loan Documents;

(v) in the case of a Revolving Commitment Increase, the Administrative Agent
shall have administered the reallocation of the Revolving Exposures on the
effective date of such increase ratably among the Revolving Lenders (including
new Lenders) after giving effect to such increase; provided, that (1) the
Borrower hereby agrees to compensate the Lenders for all losses, expenses and
liabilities incurred by any Lender in connection with the sale or assignment of
any Eurodollar Rate Loan resulting from such reallocation on the terms and in
the manner set forth in Section 2.16, and (2) the Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the reallocations effected pursuant to this clause (v); and

(vi) in the case of an Incremental Term Loan, such Incremental Term Loan shall
not be used to pay, redeem or otherwise defease any Subordinated Indebtedness or
Term Loans.

(d) Upon satisfaction of the conditions precedent to any tranche of Incremental
Term Loans or Revolving Commitment Increase, the Administrative Agent shall
promptly advise the Borrower and each Lender of the effective date thereof (each
such effective date, an “Increase Effective Date”). Upon any Increase Effective
Date that is supported by a Proposed New Lender, such Proposed New Lender shall
become a party to this Agreement as a Lender and shall have the rights and
obligations of a Lender hereunder. Nothing contained herein shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to make
Incremental Term Loans or increase its Revolving Commitment at any time.

 

27



--------------------------------------------------------------------------------

(e) Notwithstanding anything herein to the contrary, in the event that any
Incremental Term Loans have an effective interest rate margin or weighted
average yield (to be determined by the Administrative Agent consistent with
generally accepted financial practice, after giving effect to, among other
factors, margins, upfront or similar fees or original issue discount shared with
all lenders or holders thereof, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all lenders or holders thereof) in excess of the Applicable
Margin for, or weighted average yield (to be determined by the Administrative
Agent on the same basis) of, the Tranche B Term Loans by more than 0.50%, then
the Applicable Margins for the Tranche B Term Loans shall be increased so that
the yield for the Tranche B Term Loans is equal to (x) the yield for such
Incremental Term Loans minus (y) 0.50%.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $10,000,000, (ii) the total Revolving
Exposures exceeding the total Revolving Commitments or (iii) the total Revolving
Exposures exceeding the Borrowing Base; provided that the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans. To
request a Swingline Loan, the Borrower shall notify the Administrative Agent of
such request by telephone (confirmed by telecopy), not later than 12:00 noon,
Chicago time, on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan and whether such Swingline Loan shall
be an ABR Loan or shall bear interest at an alternate rate agreed upon by the
Borrower and the Swingline Lender. The Administrative Agent will promptly advise
the Swingline Lender of any such notice received from the Borrower. The
Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a credit to the general deposit account of the Borrower with the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) on the requested date of such Swingline Loan.

(b) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Chicago time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders. The Administrative Agent shall notify the Borrower
of any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to

 

28



--------------------------------------------------------------------------------

the Administrative Agent and not to the Swingline Lender. Any amounts received
by the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

(c) Upon the making of a Swingline Loan (whether before or after the occurrence
of a Default), each Revolving Lender shall be deemed, without further action by
any party hereto, to have unconditionally and irrevocably purchased from the
Swingline Lender without recourse or warranty, an undivided interest and
participation in such Swingline Loan in proportion to its Applicable Percentage
of the Revolving Commitment. The Swingline Lender may, at any time, require the
Revolving Lenders to fund their participations. From and after the date, if any,
on which any Revolving Lender is required to fund its participation in any
Swingline Loan purchased hereunder, such Swingline Loan shall bear interest at
the Alternate Base Rate and the Administrative Agent shall promptly distribute
to such Lender, such Lender’s Applicable Percentage of all payments of principal
and interest and all proceeds of Collateral received by the Administrative Agent
in respect of such Loan.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account or for the account of any Subsidiary, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. The letters of credit identified on Schedule 2.06 (the
“Existing Letters of Credit”) shall be deemed to be “Letters of Credit” issued
on the Effective Date for all purposes of the Loan Documents.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $10,000,000, (ii) the total
Revolving Exposures shall not exceed the total Revolving Commitments and
(iii) the total Revolving Exposures shall not exceed the Borrowing Base.

 

29



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit or such later date as may be agreed to by the
Issuing Bank (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (ii) the date that is five Business Days
prior to the Revolving Credit Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 10:00 a.m., Chicago time, on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 8:00 a.m., Chicago time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
10:00 a.m., Chicago time, on (i) the Business Day that the Borrower receives
such notice, if such notice is received prior to 8:00 a.m., Chicago time, on the
day of receipt, or (ii) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.05
that such payment be financed with an ABR Revolving Borrowing or Swingline Loan
in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 

30



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

 

31



--------------------------------------------------------------------------------

(i) Replacement of the Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Bank, as the context shall require. After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders (the “LC
Collateral Account”), an amount in cash equal to the LC Exposure as of such date
plus accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the Secured Obligations. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account and the Borrower hereby grants the Administrative Agent a security
interest in the LC Collateral Account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other Secured Obligations. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all such Events of Defaults
have been cured or waived.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 11:00 a.m., Chicago time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that, Tranche B Term Loans shall be made as provided in Section 2.01(b)
and Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with, and acceptable to, the Administrative Agent and designated by
the Borrower in the applicable Borrowing Request; provided that ABR Revolving
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

 

32



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower. Notwithstanding any
contrary provision herein, this Section shall not be construed to permit the
Borrower to elect an Interest Period for Eurodollar Loans that does not comply
with Section 2.02(d).

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the Borrowing to be made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

33



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Tranche B Term Loan Commitments shall terminate at 4:00
p.m., Chicago time, on the Effective Date and (ii) all other Commitments shall
terminate on the Revolving Credit Maturity Date.

(b) The Borrower may at any time terminate the Revolving Commitments upon
(i) the payment in full of all outstanding Revolving Loans, together with
accrued and unpaid interest thereon and on any Letters of Credit and (ii) the
cancellation and return of all outstanding Letters of Credit (or alternatively,
with respect to each such Letter of Credit, the furnishing to the Administrative
Agent of a cash deposit (or at the discretion of the Administrative Agent a back
up standby letter of credit satisfactory to the Administrative Agent) equal to
the LC Exposure as of such date).

(c) The Borrower may from time to time reduce the Revolving Commitments;
provided that each reduction of the Revolving Commitments shall be in an amount
that is an integral multiple of $1,000,000 and not less than $5,000,000.

(d) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) or (c) of this Section
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) The
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Revolving Credit Maturity Date, and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earliest
of the Revolving Credit Maturity Date, the date three Business Days after demand
by the Swingline Lender in

 

34



--------------------------------------------------------------------------------

its discretion if no Default exists or the demand by the Swingline Lender in its
discretion if a Default exists. The Borrower shall repay the Tranche B Term
Loans on the last day of each calendar quarter (commencing with the calendar
quarter ending on March 31, 2012) in an aggregate principal amount equal to
(x) $2,187,500 for each of the first eight quarterly principal payments,
(y) $3,500,000 for each of the next four quarterly principal payments, and
(z) $5,687,000 for each of the next eleven quarterly principal payments (in each
case, as adjusted from time to time pursuant to Section 2.11(e)). To the extent
not previously paid, all unpaid Tranche B Term Loans shall be paid in full in
cash by the Borrower on the Tranche B Maturity Date.

(b) If at any time the aggregate Revolving Credit Exposure of all Lenders
exceeds the lesser of (i) the total Revolving Commitments or (ii) the Borrowing
Base, the Borrower shall promptly repay such excess. If any such excess remains
after repayment in full of all outstanding Revolving Loans and Swingline Loans,
the Borrower shall provide cash collateral for the LC Exposure in the manner set
forth herein to the extent required to eliminate such excess.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part without
premium or penalty but subject to breakfunding payments pursuant to Section 2.16
and prior notice in accordance with paragraph (e) of this Section, provided
that, if the Borrower makes any mandatory prepayment under Section 2.11(c) that
is a Repricing Transaction or any voluntary prepayment of the Tranche B Term
Loans (whether or not a Repricing Transaction) (i) on or prior to the date one
year after the Effective Date, then the Borrower shall will pay to the
Administrative Agent, for the ratable benefit of the Tranche B Term Lenders, a
prepayment premium in an amount equal to 2.00% of the principal amount so
prepaid, and (ii) after the date one year after the Effective Date but on or
prior to the date two years after the Effective Date, then the Borrower shall
will pay to the Administrative Agent, for the ratable benefit of the Tranche B
Term Lenders, a prepayment premium in an amount equal to 1.00% of the principal
amount so prepaid.

 

35



--------------------------------------------------------------------------------

Prepayments of Term Loans pursuant to this Section 2.11(a) shall be applied
ratably to the Term Loans and to the remaining principal installments thereof in
inverse order of maturity. For purposes of this Section 2.11, prepayments
pursuant to Section 2.20(a)(iii) shall be deemed voluntary prepayments
hereunder, and prepayments pursuant to Sections 2.20(a)(i) or (ii) shall not be
deemed voluntary prepayments hereunder.

(b) In addition to all other payments of the Term Loans required hereunder, the
Borrower shall prepay the Term Loans by an amount equal to 100% of all of the
Net Cash Proceeds, payable upon receipt of such Net Cash Proceeds, from any Sale
or Event of Loss of any assets (exclusive of the sale of inventory, Receivables
and scrap or obsolete material or equipment in the ordinary course of business
upon customary credit terms), to the extent said Net Cash Proceeds exceed
$5,000,000 in aggregate amount in any Fiscal Year, provided that:

(i) With respect to Net Cash Proceeds from the Sale of any equipment, such Net
Cash Proceeds may be used to purchase similar equipment of comparable value,
subject to the following conditions: (x) no Default exists on the date of such
Sale or of the proposed expenditure to purchase similar equipment of comparable
value, (y) such Net Cash Proceeds shall be used to purchase similar equipment of
comparable value within 180 days following the date of such Sale and (z) any
such amounts in excess of $5,000,000 shall be deposited in escrow with the
Administrative Agent, to be paid out when such equipment is purchased; provided
that, if any of the foregoing conditions are not satisfied at any time then all
such Net Cash Proceeds, whether held in escrow, held by the Borrower or
otherwise, shall then used to prepay the Secured Obligations by the amount
thereof.

(ii) With respect to Net Cash Proceeds from insurance paid with respect to any
Event of Loss, such Net Cash Proceeds may used to replace, rebuild or repair the
assets for which such Net Cash Proceeds were paid, subject to the following
conditions: (x) no Default exists on the date of such Event of Loss or of the
proposed expenditure to replace, rebuild or repair, (y) the Borrower delivers a
certificate to Administrative Agent within 10 Business Days of the receipt of
any Net Cash Proceeds from insurance due to such Event of Loss stating that such
Net Cash Proceeds shall be used to replace, rebuild or repair such assets within
180 days following the date of such Event of Loss (which certificate shall set
forth the estimates of the proceeds to be so expended and when they will be
expended) and such replacement, rebuilding or repair is completed within 180
days following the date of such Event of Loss, provided that, if such
replacement, rebuilding or repair cannot be completed within such 180 days due
to seasonal conditions or other conditions outside the control of the Borrower
and its Subsidiaries, each reference in this clause (y) to 180 days shall be
deemed reference to 270 days, and (z) any such amounts in excess of $5,000,000
shall be deposited in escrow with Administrative Agent, to be paid out from time
to time as work progresses based on such documents and other conditions as the
Administrative Agent may reasonably require; provided that, if any of the
foregoing conditions are not satisfied at any time then all such Net Cash
Proceeds, whether held in escrow, held by the Borrower or otherwise, shall then
used to prepay the Secured Obligations by the amount thereof.

(c) In addition to all other payments of the Term Loans required hereunder, the
Borrower shall prepay the Term Loans by an amount equal to 100% of the principal
amount of any Subordinated Indebtedness or any other Indebtedness not currently
permitted under this Agreement incurred by the Borrower or any of its
Subsidiaries.

(d) In addition to all other payments of the Term Loans required hereunder, the
Borrower shall prepay the Term Loans by an amount equal to 50% of the Net Cash
Proceeds of any issuance of Equity Interests by the Borrower, other than any
issuance of Equity Interests by the Borrower solely as a result of stock option
plans or other benefit plans for management or employees of the Borrower and its
Subsidiaries.

 

36



--------------------------------------------------------------------------------

(e) In addition to all other payments of the Term Loans required hereunder, on
the date that is ten days after the earlier of (i) the date on which Borrower’s
annual audited financial statements for each Fiscal Year (commencing with the
financial statements for the 2011 Fiscal Year) are delivered pursuant to
Section 5.01(a) or (ii) the date on which such annual audited financial
statements were required to be delivered pursuant to Section 5.01(a), the
Borrower shall prepay the Term Loans by an amount equal to (x) 75% of the Excess
Cash Flow for such Fiscal Year if the Leverage Ratio was equal to or greater
than 1.25 to 1.0 as of the end of such Fiscal Year, (y) 50% of the Excess Cash
Flow for such Fiscal Year if the Leverage Ratio was equal to or greater than
1.00 to 1.0 as of the end of such Fiscal Year and less than 1.25 to 1.0 as of
the end of such Fiscal Year, or (z) 0% if the Leverage Ratio is less than 1.00
to 1.0 as of the end of such Fiscal Year. Notwithstanding the preceding
sentence, if no Default exists each such prepayment may be deferred by Borrower
for up to 90 days to minimize any break funding payments required to be paid by
Borrower under Section 2.16. Each such prepayment shall be accompanied by a
certificate signed by a Financial Officer certifying the manner in which Excess
Cash Flow and the resulting prepayment were calculated, which certificate shall
be in form and substance satisfactory to Administrative Agent.

(f) All such amounts pursuant to Section 2.11(b), (c), (d) and (e) shall be
applied, first to ratably prepay the Term Loans (to be applied ratably to the
Term Loans and ratably to the remaining principal installments of the Term
Loans) and second to prepay the Revolving Loans (including Swingline Loans)
without a corresponding reduction in the Revolving Commitment and to cash
collateralize outstanding LC Exposure. Within the parameters of the applications
set forth above, prepayments shall be applied first to ABR Loans and then to
Eurodollar Loans in direct order of Interest Period maturities. Notwithstanding
the foregoing, so long as no Event of Default has occurred and is then
continuing and at the Borrower’s option, the Administrative Agent shall hold in
escrow for the benefit of the Lenders all amounts required to be prepaid
pursuant to such Sections and applied to Eurodollar Loans and shall release such
amounts upon the expiration of the Interest Periods applicable to any such
Eurodollar Loans being prepaid; provided, however, that upon the occurrence and
during the continuance of an Event of Default, such escrowed amounts may be
applied to Eurodollar Loans without regard to the expiration of any Interest
Period and the Borrower shall make all payments under Section 2.16 resulting
therefrom.

(g) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., Chicago time, three Business
Days before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., Chicago time, one Business Day before the
date of prepayment or (iii) in the case of prepayment of a Swingline Loan, not
later than 11:00 a.m., Chicago time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Revolving Borrowing
shall be applied ratably to the Revolving Loans included in the prepaid
Borrowing, and each prepayment of a Term Loan Borrowing shall be applied in
accordance with the terms hereof, in each case any such prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) breakfunding payments pursuant to Section 2.16.

 

37



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary contained in this Section 2.11 or
any other provision of this Agreement and without otherwise limiting the rights
in respect of prepayments of the Loans of the Borrower and its Subsidiaries, so
long as no Default has occurred and is continuing or would be caused thereby,
the Borrower or any Subsidiary of the Borrower may repurchase outstanding Term
Loans pursuant to this Section 2.11(h) on the following basis:

(i) the Borrower or any Subsidiary of the Borrower may make one or more offers
(each, an “Offer”) to repurchase all or any portion of the Term Loans (such Term
Loans, the “Offer Loans”) of Term Lenders; provided that, (A) the Borrower or
such Subsidiary delivers a notice of such Offer to the Administrative Agent and
all Term Lenders no later than noon (Chicago time) at least five Business Days
in advance of a proposed consummation date of such Offer indicating (1) the last
date on which such Offer may be accepted, (2) the maximum dollar amount of such
Offer, (3) the repurchase price per dollar of principal amount of such Offer
Loans at which the Borrower or such Subsidiary is willing to repurchase such
Offer Loans and (4) the instructions, consistent with this Section 2.11(h) with
respect to the Offer, that a Term Lender must follow in order to have its Offer
Loans repurchased; (B) the maximum dollar amount of each Offer shall be no less
than $25,000,000 and the Borrower is and will be able to borrow at least
$15,000,000 of additional Revolving Loans both before and after giving effect to
the maximum amount that could be paid in connection with such Offer; (C) the
Borrower or such Subsidiary shall hold such Offer open for a minimum period of
three Business Days; (D) a Term Lender who elects to participate in the Offer
may choose to sell all or part of such Term Lender’s Offer Loans; (E) the
proceeds of Revolving Loans may not be used to fund any repurchase under this
Section 2.11(h); (F) such Offer shall be made to Term Lenders holding the Offer
Loans on a pro rata basis in accordance with the respective principal amount
then due and owing to the Term Lenders; and (G) such Offer shall be made
pursuant to such other procedures as the Administrative Agent may establish,
which procedures may include a requirement that the Borrower represents and
warrants that it does not have any material non-public information with respect
to the Borrower and its Subsidiaries, taken as a whole, that has not been
disclosed to the Lenders that could be reasonably likely to be material to a
Lender’s decision to participate in such Offer; provided, further that, if any
Term Lender elects not to participate in the Offer, either in whole or in part,
the amount of such Term Lender’s Offer Loans not being tendered shall be
excluded in calculating the pro rata amount applicable to the balance of such
Offer Loans;

(ii) With respect to all repurchases made by the Borrower or a Subsidiary of the
Borrower, such repurchases shall be deemed to be voluntary prepayments pursuant
to this Section 2.11 in an amount equal to the aggregate principal amount of
such Term Loans and the Term Loans so prepaid shall be deemed retired, provided
that such repurchases shall not be subject to the provisions of paragraphs
(a) and (g) of this Section 2.11, Section 2.16 and Section 2.18, and shall be
applied ratably to the remaining principal installments of the Term Loans
repurchased;

(iii) Following repurchase by the Borrower or any Subsidiary of the Borrower,
(A) all principal and accrued and unpaid interest on the Term Loans so
repurchased shall be deemed to have been paid for all purposes and no longer
outstanding (and may not be resold by the Borrower or such Subsidiary), for all
purposes of this Agreement and all other Loan Documents and (B) the Borrower or
any Subsidiary of the Borrower, as the case may be, will promptly advise the
Administrative Agent of the total amount of Offer Loans that were repurchased
from each Lender who elected to participate in the Offer; and

(iv) Failure by the Borrower or a Subsidiary of the Borrower to make any payment
to a Lender required by an agreement permitted by this Section 2.11(h) shall not
constitute an Event of Default under clause (a) or (b) of Article VII.

 

38



--------------------------------------------------------------------------------

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Margin on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Lenders’ Revolving Commitments
terminate. Accrued commitment fees shall be payable in arrears within 15 days
after the last day of each March, June, September and December (commencing with
the last day of December, 2011) and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Margin used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such
Revolving Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% (or such other percentage
as is agreed upon by the Issuing Bank and the Borrower) per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
(A) unreimbursed LC Disbursements and (B) Existing Letters of Credit) during the
period from and including the Effective Date to but excluding the later of the
date of termination of the Revolving Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees and
commissions with respect to the issuance, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of each March, June,
September and December (commencing with the last day of December, 2011) shall be
payable within 15 days following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within 10 days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan which is to bear interest with reference to the Alternate
Base Rate) shall bear interest at the Alternate Base Rate plus the Applicable
Margin. Swingline Loans for which an alternate interest rate is agreed upon
between the Borrower and the Swingline Lender shall bear interest at such rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, (x) for purposes of the interest rate on all
Loans outstanding and the fees under Section 2.12(b)(i) on all Letters of Credit
outstanding, the Applicable Margin under the

 

39



--------------------------------------------------------------------------------

headings “Tranche B Eurocurrency Spread”, “Revolving Eurocurrency Spread and
Letter of Credit Fee”, “Tranche B ABR Spread” and “Revolving ABR Spread” in the
grid contained in the definition of Applicable Margin shall be increased by 2%
and (y) interest shall accrue on all other amounts outstanding hereunder that
are due hereunder at 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section, in each case:

(i) automatically upon the occurrence of any Event of Default under clauses
(h) or (i) of Article VII until such Event of Default is no longer continuing;

(ii) in the event any other Event of Default is continuing and Required Lenders
declare (at their option) by written notice to the Borrower that they elect to
have such interest accrue, upon the delivery of such notice until such Event of
Default is no longer continuing or such notice is revoked by Required Lenders
(which revocation shall be at the option of Required Lenders notwithstanding any
provision of Section 9.02).

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders under the
applicable Class that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period; then the Administrative Agent shall
give notice thereof to the Borrower and the Lenders by telephone or telecopy as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective, and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

40



--------------------------------------------------------------------------------

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes
and (B) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes));

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, the Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, the Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender, the Issuing Bank or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, the
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate in reasonable detail of a Lender or the Issuing Bank setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in paragraph
(a) or (b) of this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

41



--------------------------------------------------------------------------------

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or any
replacement of Revolving Loans due to a re-allocation under the last paragraph
of Section 2.04), (b) the conversion of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.09(d) and is revoked in accordance therewith), or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.20, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate in reasonable detail of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by any
Loan Party under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such withholding
been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
amounts paid or payable under this Section 2.17(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(d) shall be paid within 10 days
after the Recipient delivers to any Loan Party a certificate stating the amount
of any Indemnified Taxes so paid or payable by such Recipient and describing the
basis for the indemnification claim. Such certificate shall be conclusive of the
amount so paid or payable absent manifest error. Such Recipient shall deliver a
copy of such certificate to the Administrative Agent.

 

42



--------------------------------------------------------------------------------

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.17(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower and the Administrative Agent, at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of such Borrower or the Administrative Agent, any Lender shall update
any form or certification previously delivered pursuant to this Section 2.17(f).
If any form or certification previously delivered pursuant to this
Section expires or becomes obsolete or inaccurate in any respect with respect to
a Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify such Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

43



--------------------------------------------------------------------------------

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit C (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no

 

44



--------------------------------------------------------------------------------

event will any indemnified party be required to pay any amount to any
indemnifying party pursuant to this Section 2.17(g) if such payment would place
such indemnified party in a less favorable position (on a net after-Tax basis)
than such indemnified party would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid. This
Section 2.17(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under any Loan Document.

(i) Issuing Bank. For purposes of Section 2.17(e) and (f), the term “Lender”
includes any Issuing Bank.

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 1:00
p.m., Chicago time, on the date when due, in immediately available funds,
without set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, Floor 19, Chicago, Illinois 60603 or
such other office designated by the Administrative Agent, except payments to be
made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.

(b) Any proceeds of Collateral or payments on Subsidiary Guaranties received by
the Administrative Agent (i) not constituting either (A) a specific payment of
principal, interest, fees or other sum payable under the Loan Documents (which
shall be applied as specified by the Borrower) or (B) a mandatory prepayment
(which shall be applied in accordance with Section 2.11 except if an Event of
Default has occurred and is continuing) or (ii) after an Event of Default has
occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct, such funds shall be applied ratably first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Administrative Agent and the Issuing Bank from the Borrower (other than in
connection with Swap Obligations), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower (other than in
connection with Swap Obligations), third, to pay interest then due and payable
on the Loans and the Letters of Credit ratably, fourth, to prepay principal on
the Loans and unreimbursed LC Disbursements ratably (with amounts applied to the
Term Loans applied to installments of the Term Loans in inverse order of
maturity), to pay an amount to the Administrative Agent equal to the aggregate
undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of any unpaid LC Disbursements, to be held as cash collateral for such
Obligations and to payment of any amounts owing with respect to Swap Obligations
and Banking Services Obligations (all such amounts under this “fourth” item
being applied ratably in accordance with all such amounts due), fifth, to the
payment of any other Secured Obligation due to the Administrative Agent or any
Lender or any of their Affiliates by the Borrower, and sixth, to the payment of
the surplus, if any, to whoever may be lawfully entitled to receive such
surplus. Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by

 

45



--------------------------------------------------------------------------------

the Borrower, or unless a Default is in existence, none of the Administrative
Agent or any Lender shall apply any payment which it receives to any Eurodollar
Loan of a Class, except (a) on the expiration date of the Interest Period
applicable to any such Eurodollar Loan or (b) in the event, and only to the
extent, that there are no outstanding ABR Loans of the same Class and, in any
event, the Borrower shall pay the break funding payment required in accordance
with Section 2.16. The Administrative Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Secured Obligations.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(c) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations. If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any additional amount or
make any indemnity payment to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such

 

46



--------------------------------------------------------------------------------

Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender (and the Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment).

SECTION 2.20. Departing Lenders; Replacement of Lenders.

(a) If any Lender (i) shall become affected by any of the changes or events
described in Sections 2.15 or 2.17 and the Borrower is required to pay
additional amounts or make indemnity payments with respect to the Lender
thereunder, (ii) is a Defaulting Lender or (iii) has failed to consent to a
proposed amendment, waiver, discharge or termination which pursuant to the terms
of Section 9.02 or any other provision of any Loan Document requires the consent
of all affected Lenders and with respect to which the Required Lenders shall
have granted their consent (any such Lender being hereinafter referred to as a
“Departing Lender”), then in such case, the Borrower may, upon at least five
(5) Business Days’ notice to the Administrative Agent and such Departing Lender
(or such shorter notice period specified by the Administrative Agent), designate
a replacement lender acceptable to the Administrative Agent (a “Replacement
Lender”) to which such Departing Lender shall, subject to its receipt (unless a
later date for the remittance thereof shall be agreed upon by the Borrower and
the Departing Lender) of all amounts owed to such Departing Lender under
Sections 2.15 or 2.17 or Section 2.11(a) if applicable, assign all (but not less
than all) of its interests, rights, obligations, Loans and Commitments
hereunder; provided, that the Departing Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the Replacement Lender (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts). Upon any assignment by any Lender
pursuant to this Section 2.20 becoming effective, the Replacement Lender shall
thereupon be deemed to be a “Lender” for all purposes of this Agreement (unless
such Replacement Lender was, itself, a Lender prior thereto) and such Departing
Lender shall thereupon cease to be a “Lender” for all purposes of this Agreement
and shall have no further rights or obligations hereunder (other than pursuant
to Section 2.15 or 2.17 and Section 9.03) while such Departing Lender was a
Lender.

(b) Notwithstanding any Departing Lender’s failure or refusal to assign its
rights, obligations, Loans and Commitments under this Section 2.20, the
Departing Lender shall cease to be a “Lender” for all purposes of this Agreement
and the Replacement Lender shall be substituted therefor upon payment to the
Departing Lender by the Replacement Lender of all amounts set forth in this
Section 2.20 without any further action of the Departing Lender.

SECTION 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders or Required Revolving
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;

 

47



--------------------------------------------------------------------------------

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent (x) the sum of
all non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) the conditions set forth in
Section 4.02(b) are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b)(i) with respect to such Defaulting Lender’s LC Exposure during
the period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b)(i) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b)(i)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Bank until and to the extent that such LC Exposure is reallocated and/or
cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.

 

48



--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required. Schedule
3.01 sets forth (a) a correct and complete list of the name and relationship to
the Borrower of each and all of the Borrower’s Subsidiaries, (b) a true and
complete listing of each class of each of the Subsidiaries’ authorized Equity
Interests, of which all of such issued shares are validly issued, outstanding,
fully paid and non-assessable, and owned beneficially and of record by the
Persons identified on Schedule 3.01, and (c) the type of entity of the Borrower
and each of its Subsidiaries. All of the issued and outstanding Equity Interests
owned by any Loan Party have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non-assessable.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders

 

49



--------------------------------------------------------------------------------

equity and cash flows (i) as of and for the Fiscal Year ended December 31, 2010,
reported on by Grant Thornton LLP, independent public accountants, and (ii) as
of and for the Fiscal Quarter and the portion of the Fiscal Year ended
September 30, 2011, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

(b) Since December 31, 2010, there has been no event or circumstance that has
resulted in a Material Adverse Effect.

SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

50



--------------------------------------------------------------------------------

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $5,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $5,000,000 the fair
market value of the assets of all such underfunded Plans.

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

SECTION 3.12. Solvency. (a) The fair value of the assets of each Loan Party, at
a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
each Loan Party will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) each Loan Party will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Effective Date; (e) no
Loan Party is “insolvent” within the meaning of Section 101(32) of the United
States Bankruptcy Code (11 U.S.C. § 101, et seq.), as amended, and any successor
statute); and (f) no Loan Party has incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Loan Party
or any of its Affiliates.

SECTION 3.13. Security Interest in Collateral; Borrowing Base. The provisions of
this Agreement and the other Loan Documents create legal and valid Liens on all
the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, and, upon the filing of appropriate financing statements, the
recordation of the applicable Mortgages and, with respect to any intellectual
property, filings in the United States Patent and Trademark Office and the
United States Copyright Office, or taking such other action as may be required
for perfection under applicable law, such Liens will constitute, to the

 

51



--------------------------------------------------------------------------------

extent required by the Loan Documents, perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral other than with respect to Liens expressly permitted by
Section 6.02, to the extent any such Liens would have priority over the Liens in
favor of the Administrative Agent pursuant to any applicable law. The Borrower
and its Subsidiaries are not aware of any material part of any Receivables
Portfolio owing by consumers that are not located in the United States of
America. The Borrowing Base with respect to any Receivables Portfolio is
determined exclusive of any Receivables in such Receivables Portfolio that are
not Eligible Receivables. The aggregate amount of the Revolving Exposures of all
Lenders does not exceed the lesser of the total Revolving Commitments or the
Borrowing Base.

SECTION 3.14. Labor Disputes. As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Borrower or any Subsidiary pending or, to the
knowledge of the Borrower, threatened. There are no labor controversies pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (i) which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, or
(ii) that involve this Agreement or the Transactions.

SECTION 3.15. No Default. No Default has occurred and is continuing.

SECTION 3.16. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U,
and X.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
reasonably satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other legal opinions, certificates, documents, instruments,
lien searches and agreements as the Administrative Agent shall reasonably
request in connection with the transactions contemplated by this Agreement and
the Loan Documents, including without limitation all pledged share certificates
and instruments, all stock powers and all other agreements, instruments and
documents required by the Administrative Agent in connection with the Collateral
Documents and other Loan Documents, all in form and substance satisfactory to
the Administrative Agent and its counsel.

(b) Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of the Borrower for the 2009 and
2010 Fiscal Years and (ii) projections through 2015, together with such
additional financial information as the Administrative Agent may reasonably
request (including, without limitation, a detailed description of the
assumptions used in preparing such projections).

 

52



--------------------------------------------------------------------------------

(c) Certificate. The Administrative Agent shall have received a certificate,
signed by a Financial Officer or other executive officer of the Borrower, on the
initial Borrowing date (i) stating that no Default or Event of Default has
occurred and is continuing, and (ii) stating that the representations and
warranties contained in Article III are true and correct as of such date.

(d) Fees. The Lenders and the Administrative Agent shall have received,
substantially concurrently with the effectiveness hereof, all fees (whether
payable as a fee or as original issue discount) required to be paid, and all
expenses for which invoices have been presented (including the reasonable fees
and expenses of legal counsel to the Administrative Agent), on or before the
Effective Date. All such amounts will be paid with proceeds of Loans made on the
Effective Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Effective Date.

(e) Existing Credit Agreement. The Borrower shall have paid, concurrently with
the initial Loans hereunder, in full in cash all obligations under the Existing
Credit Agreement to be paid as described in Section 9.18.

(f) Borrowing Base Certificate. The Borrower shall have delivered a Borrowing
Base Certificate which calculates the Borrowing Base as of the end of September,
2011.

(g) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.05.

(h) Debt Rating. The Borrower shall have obtained a debt rating of the credit
facilities under this Agreement from Moody’s and S&P.

(i) Miscellaneous. The Administrative Agent shall have received such other
documents, and evidence of the satisfaction of such other conditions as
requested by the Administrative Agent.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding; provided, that
the Effective Date shall be deemed to have occurred upon the initial funding of
Loans by the Lenders. Notwithstanding the foregoing, the obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 4:00 p.m., Chicago
time, on November 15, 2011 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

 

53



--------------------------------------------------------------------------------

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:

(a) by no later than five (5) Business Days after the earlier of the date on
which such financial statements are required to be filed by the Borrower with
the SEC and the date 90 days after the end of each Fiscal Year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all reported on by Grant Thornton LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied (it being agreed that the furnishing
of the Borrower’s Annual Report on Form 10-K for such year, as filed with the
Securities and Exchange Commission, will satisfy the Borrower’s obligation under
this Section 5.10(a) with respect to such year except with respect to the
requirement that such financial statements be reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit);

(b) by no later than five (5) Business Days after the earlier of the date on
which such financial statements are required to be filed by the Borrower with
the SEC and the date 45 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such Fiscal Quarter and the then elapsed portion of the Fiscal
Year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (it being agreed
that the furnishing of the Borrower’s Quarterly Report on Form 10-Q for such
quarter, as filed with the SEC, will satisfy the Borrower’s obligations under
this Section 5.01(b) with respect to such quarter);

(c) within ten (10) Business Days after any delivery of financial statements
under clause (a) or (b) above, a certificate of a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed

 

54



--------------------------------------------------------------------------------

calculations demonstrating compliance with Section 6.13 and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be,
provided that the Borrower shall be deemed to have delivered the information
referred to in clause (e), when it provides notice that such information has
been posted on the Internet website of the SEC (http://www.sec.gov), provided,
further, if the Administrative Agent or a Lender requests such information to be
delivered to it in hard copies, the Borrower shall furnish to the Administrative
Agent or such Lender, as applicable, such information accordingly.

(e) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for any Indebtedness of any Loan
Party, written notice of such rating change;

(f) Not later than the 20 days after the end of each month, a Borrowing Base
Certificate calculating the Borrowing Base, together with supporting schedules
setting forth such information as the Administrative Agent may request with
respect to the aging, value and other information relating to the computation of
the Borrowing Base and the eligibility of any property or assets included in
such computation, all prepared as of the close of business on the last day of
each such month, in form and detail satisfactory to the Administrative Agent,
and certified as true and correct by a Financial Officer of the Borrower.

(g) Not later than the twentieth day of the first month in each Fiscal Quarter,
the Estimated Quarterly Collections for that Fiscal Quarter. All Estimated
Quarterly Collections will be deemed confidential Information under Section 9.12
of this Agreement.

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

55



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders ( i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the L/C Issuer and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested. The Borrower will, and will cause each of its Subsidiaries to, permit
independent agents or representatives

 

56



--------------------------------------------------------------------------------

acceptable to the Required Lenders to conduct up to two comprehensive field
audits per Fiscal Year of the Borrower’s and each Guarantor’s books, records,
properties and assets, including, without limitation, all collateral subject to
the Collateral Documents, at the expense of the Borrower and the Guarantors,
provided that, upon and during the continuance of any Event of Default,
additional comprehensive field audits (as determined by the Required Lenders)
may be conducted at the expense of the Borrower and the Guarantors.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will not, and will
not permit any of its Subsidiaries, to be or become subject at any time to any
law, regulation, or list of any government agency (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits any Lender from making any advance or extension of credit to the Borrower
or Guarantor or from otherwise conducting business with the Borrower or
Guarantor, or fail to provide documentary and other evidence of the Borrower’s
or Guarantor’s identity as may be requested by any Bank at any time to enable
such Lender to verify the Borrower’s or Guarantor’s identity or to comply with
any applicable law or regulation, including, without limitation, Section 326 of
the USA Patriot Act of 2001, 31 U.S.C. Section 5318.

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used for refinancing certain Indebtedness in existence on the Effective
Date, working capital needs and for other general corporate purposes of the
Borrower and its Subsidiaries in the ordinary course of business. No part of the
proceeds of any Loan and no Letter of Credit will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

SECTION 5.09. Collateral Security; Guaranties; Further Assurances. (a) To
guarantee or secure the payment when due of the Secured Obligations, the
Borrower shall execute and deliver, or cause to be executed and delivered, to
the Lenders and the Administrative Agent Collateral Documents granting or
providing for the following:

(i) Subsidiary Guaranties of certain present and future Subsidiaries of the
Borrower such that, at all times, all Subsidiaries which are not Guarantors do
not, if considered in the aggregate as a single Subsidiary, constitute a
Significant Subsidiary. For purposes of making the determination required under
the preceding sentence, it is acknowledged that, as provided in Rule 1-02 of
Regulation S-X as currently in effect promulgated by the SEC, the investment in
and advances to, and share of total assets and income of, any Subsidiary shall
be determined based on the investment in and advances to, and share of total
assets and income of, such Subsidiary and its Subsidiaries on a consolidated
basis.

(ii) Security Agreements granting a first priority, enforceable Lien and
security interest, subject only to Liens permitted by Section 6.02, on all
present and future accounts, chattel paper, commercial tort claims, deposit
accounts, documents, farm products, fixtures, chattel paper, equipment, general
intangibles, goods, instruments, inventory, investment property,
letter-of-credit rights (as those terms are defined in the UCC) and all other
personal property of the Borrower and each Guarantor.

(iii) Mortgages and other documents and conditions required by the
Administrative Agent with respect to any present and future real property owned
by the Borrower or any Guarantor granting a first priority, enforceable Lien and
security interest, subject only to Liens permitted by Section 6.02, on all
present and future owned real property.

 

57



--------------------------------------------------------------------------------

(iv) All other security and collateral described in the Collateral Documents.

(b) The Borrower agrees that it will promptly notify the Administrative Agent of
the formation or acquisition of any Subsidiary or the acquisition of any assets
on which a Lien is required to be granted and that is not covered by existing
Collateral Documents. The Borrower agree that it will promptly execute and
deliver, and cause each Subsidiary to execute and deliver, promptly upon the
request of the Administrative Agent, such additional Collateral Documents and
other agreements, documents and instruments, each in form and substance
satisfactory to the Administrative Agent, sufficient to grant to the
Administrative Agent, for the benefit of the Lenders and the Administrative
Agent, the Subsidiary Guaranties and Liens contemplated by this Agreement and
the Collateral Documents. The Borrower shall deliver, and cause each Guarantor
to deliver, to the Administrative Agent all original instruments payable to it
with any endorsements thereto required by the Administrative Agent and all
original certificated securities and other certificates with respect to any
Equity Interests owned by the Borrower or any Subsidiary with any blank stock or
other powers required by the Administrative Agent. Additionally, the Borrower
shall execute and deliver, and cause each Subsidiary to execute and deliver,
promptly upon the request of the Administrative Agent, such certificates, legal
opinions, title work and insurance, surveys, lien searches, environmental
reports, organizational and other charter documents, resolutions and other
documents and agreements as the Administrative Agent may request in connection
therewith. The Borrower shall use its best efforts to cause each lessor of real
property to the Borrower or any Guarantor where any material Collateral is
located to execute and deliver to the Administrative Agent an agreement in form
and substance reasonably acceptable to the Administrative Agent duly executed on
behalf of such lessor waiving any distraint, lien and similar rights with
respect to any property subject to the Collateral Documents and agreeing to
permit the Administrative Agent to enter such premises in connection therewith.
The Borrower shall execute and deliver, and cause each Guarantor to execute and
deliver, promptly upon the request of the Administrative Agent, such agreements
and instruments evidencing any intercompany loans or other advances among the
Borrower and the Subsidiaries, or any of them, and all such intercompany loans
or other advances shall be, and are hereby made, subordinate and junior to the
Secured Obligations and no payments may be made on such intercompany loans or
other advances upon and during the continuance of a Default unless otherwise
agreed to by the Administrative Agent.

(c) The Borrower may request that any Guarantor be released from its obligations
under any Subsidiary Guaranty and Security Agreement (which release shall not
affect the obligations of any other Guarantor) if (i) no Default or Event of
Default shall have occurred and be continuing or would be caused by such release
and (ii) (x) 100% of the Equity Interests of such Guarantor is, directly or
indirectly, sold or otherwise transferred in a transaction permitted hereunder
or (y) the Subsidiary Guaranty of such Guarantor is no longer required for
compliance with this Section 5.09. Each request hereunder from the Borrower
shall be in writing in a form reasonably acceptable to the Administrative Agent
and shall certify that the conditions for such release under this Section 5.09
are satisfied (a “Release Certificate”). The Administrative Agent shall so
release any such Guarantor (and execute and deliver such releases as may be
necessary to terminate of record the Administrative Agent’s Liens (for the
benefit of the Secured Parties) in such Collateral of such Guarantor) without
the approval of any Secured Party upon the delivery, at least five Business Days
prior to the date such Collateral is to be released, by the Borrower to the
Secured Parties of a Release Certificate with respect to such Guarantor,
provided that the Administrative Agent has not received a written notice from a
Secured Party (and such notice is designated as the “Notice of a Guarantor
Release Objection”) objecting to the release of such Guarantor in writing at
least two Business Day prior to the date such Guarantor is to be released and
specifying in reasonable detail the reason that the conditions under this
Section 5.09(c) for the release of such Guarantor are not satisfied, in which
case the Administrative Agent shall not, and shall not have any obligation to,
release such Guarantor.

 

58



--------------------------------------------------------------------------------

SECTION 5.10. Additional Covenants. If at any time the Borrower or any of its
Subsidiaries shall enter into or be a party to any instrument or agreement,
including all such instruments or agreements in existence as of the date hereof
and all such instruments or agreements entered into after the date hereof,
relating to or amending any provisions applicable to any of its Indebtedness
which in the aggregate, together with any related Indebtedness, exceeds
$1,000,000, which includes any material covenants or defaults not substantially
provided for in this Agreement or more favorable to the lender or lenders
thereunder than those provided for in this Agreement, then the Borrower shall
promptly so advise the Administrative Agent and the Lenders. Thereupon, if the
Administrative Agent or the Required Lenders shall request, upon notice to the
Borrower, the Administrative Agent and the Lenders shall enter into an amendment
to this Agreement or an additional agreement (as the Administrative Agent may
request), providing for substantially the same material covenants and defaults
as those provided for in such instrument or agreement to the extent required and
as may be selected by the Administrative Agent.

SECTION 5.11. Depository Banks. Each Loan Party shall maintain the
Administrative Agent or a Lender as such Loan Party’s principal depository bank,
including for the maintenance of operating, administrative, cash management,
collection activity, and other deposit accounts for the conduct of its business.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created hereunder;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c) Indebtedness of the Borrower to any Guarantor and of any Guarantor to the
Borrower or any other Guarantor;

(d) Guarantees by the Borrower of Indebtedness of any Guarantor and by any
Guarantor of Indebtedness of the Borrower or any other Guarantor;

(e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $5,000,000 at any time outstanding; and

 

59



--------------------------------------------------------------------------------

(f) Swap Obligations permitted hereunder.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof; and

(c) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Borrower or any Subsidiary.

SECTION 6.03. Fundamental Changes. (a) The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease, engage in sale and leaseback transactions or otherwise dispose of (in one
transaction or in a series of transactions) any of its assets, or liquidate or
dissolve, except that (i) the Borrower or any Subsidiary may sell inventory,
Receivables and scrap or obsolete material or equipment in the ordinary course
of business upon customary credit terms, (ii) any Subsidiary may merge into the
Borrower in a transaction in which the Borrower is the surviving corporation,
(iii) any Subsidiary/Person may merge into any Subsidiary in a transaction in
which the surviving entity is a Guarantor, (iv) any Subsidiary may sell,
transfer, lease or otherwise dispose of its assets to the Borrower or a
Guarantor, (v) if at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing, any Subsidiary may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders and the assets of such Subsidiary are
transferred to the Borrower or a Guarantor, (vi) if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing, dispositions of Permitted Investments in the ordinary course of
business in connection with cash management activities; and (vii) if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing and subject to Section 2.11(b), other sales or other
dispositions of its assets that, together with all other assets of the Borrower
and its Subsidiaries previously sold or disposed of in reliance upon this clause
(vii) during the twelve-month period ending with the most recent month prior to
the month in which any such sale or other disposition occurs for which financial
statements of the Borrower have been delivered pursuant to Section 5.01(a) or
(b), did not constitute a Substantial Portion of the assets of the Borrower and
its Subsidiaries as of the end of such most recent prior month; provided that
any such merger involving a Person that is not the Borrower or a wholly owned
Subsidiary immediately prior to such merger that constitutes an Acquisition
shall not be permitted unless also permitted by Section 6.04.

 

60



--------------------------------------------------------------------------------

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or make any Acquisition,
except

(a) Permitted Investments;

(b) investments by the Borrower or any Subsidiary either (i) existing on the
date hereof in the capital stock of its Subsidiaries or (ii) in the Borrower or
a Guarantor (including any newly formed Subsidiary if such Subsidiary becomes a
Guarantor prior to, or simultaneously with, such investment);

(c) loans or advances made by the Borrower to any Guarantor and made by any
Subsidiary to the Borrower or any Guarantor;

(d) Guarantees constituting Indebtedness permitted by Section 6.01;

(e) Acquisitions, provided that: (i) before and after giving pro forma effect
thereto no Default exists or would be caused thereby and the representations and
warranties contained in the Loan Documents shall be true and correct on and as
of the date thereof (both before and after such Acquisition is consummated as if
made on the date such Acquisition is consummated, (ii) if such Acquisition
involves the acquisition of Equity Interests, the consummation of such
Acquisition has been recommended by the Board of Directors and management of the
target of such Acquisition, (iii) at least 5 Business Days’ prior to the
consummation of such Acquisition, the Borrower shall have provided to the
Lenders a certificate of a Financial Officer attaching pro forma computations
acceptable to the Administrative Agent to demonstrate compliance with all
financial covenants hereunder, (iv) at least 5 Business Days’ prior to the
consummation of such Acquisition, the Borrower shall have delivered drafts all
acquisition documents and other agreements and documents relating to such
Acquisition which shall not materially differ from the final documentation for
such Acquisition, and the Administrative Agent shall have completed a
satisfactory review thereof and completed such other due diligence satisfactory
to the Administrative Agent, (v) both before and after giving effect to such
Acquisition, the Borrower is and will be able to borrow at least $15,000,000 of
additional Revolving Loans, and (vi) the aggregate consideration paid or payable
in connection with any such Acquisition and permitted by this proviso, including
without limitation any Indebtedness assumed in connection therewith, all
guarantees or other liabilities incurred in connection therewith, and all
deferred payments and other direct or indirect consideration in connection
therewith, shall not exceed $30,000,000 for any single Acquisition; and

(f) Related Investments in an aggregate amount, measured as of the time made,
not to exceed $10,000,000, provided that any Related Investments made in any
Person counted against the amount allowed under this clause (f) shall not count
against the amount allowed under this clause (f) if and when such Person becomes
a Guarantor.

SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or

 

61



--------------------------------------------------------------------------------

mitigate risks to which the Borrower or any Subsidiary has actual exposure
(other than those in respect of Equity Interests of the Borrower or any of its
Subsidiaries), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary. The
Borrower will maintain at all times on or after the date 90 days after the
Effective Date one or more transactions of the type described in the definition
of “Swap Agreements” with one or more financial institutions acceptable to the
Administrative Agent in its reasonable discretion, providing for a fixed rate of
interest on a notional amount of at least 25% of the principal amount of the
Tranche B Term Loan and for an average weighted maturity and on other terms and
reasonably acceptable to the Administrative Agent.

SECTION 6.06. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries, and (d) other Restricted Payments by the Borrower not to exceed
(i) for the period from the Effective Date through December 31, 2011, $5,000,000
in aggregate amount or (ii) for the period after December 31, 2011, the sum of
$15,000,000 plus 50% of Consolidated Net Income for the period after
December 31, 2011 through the end of the most recently ended Fiscal Quarter
prior to any such Restricted Payment, provided that no Restricted Payment under
the foregoing clauses (c) (excluding non-cash Restricted Payments and required
tax withholding payments in connection therewith under such clause (c)) or
(d) will be permitted unless (x) no Default exists or would be caused thereby
both before and after giving effect to such Restricted Payment and (y) the
Borrower is and will be able to borrow at least $15,000,000 of additional
Revolving Loans both before and after giving effect to such Restricted Payment.

SECTION 6.07. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly owned Subsidiaries
not involving any other Affiliate and (c) any Restricted Payment permitted by
Section 6.06.

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.08 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof.

 

62



--------------------------------------------------------------------------------

SECTION 6.09. Change of Name or Location; Change of Fiscal Year. No Loan Party
shall (a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change the type of entity that it is,
(c) change its organization identification number, if any, issued by its state
of incorporation or other organization or mailing address, or (d) change its
state of incorporation or organization, in each case, unless the Administrative
Agent shall have received at least thirty days prior written notice of such
change and the Administrative Agent shall have acknowledged in writing that
either (1) such change will not adversely affect the validity, perfection or
priority of the Administrative Agent’s security interest in the Collateral, or
(2) any reasonable action requested by the Administrative Agent in connection
therewith has been completed or taken (including any action to continue the
attachment, priority, perfection or enforceability of any Liens in favor of the
Administrative Agent, on behalf of Lenders, in any Collateral). No Loan Party
shall change its chief executive office or principal place of business unless
the Administrative Agent shall have received at least thirty days’ prior written
notice of such change and the new chief executive office or principal place of
business is located in the continental U.S. and such Loan Party shall have
promptly taken any reasonable action requested by the Administrative Agent in
connection therewith (including any action to continue the attachment, priority,
perfection or enforceability of any Liens in favor of the Administrative Agent,
on behalf of Lenders, in any Collateral). No Loan Party shall change its
locations at which Collateral is held or stored, or the location of its records
concerning the Collateral as set forth in the Collateral Documents, in each
case, unless the Administrative Agent shall have received at least five days, or
thirty days if such new location is located outside the continental U.S. (or in
each of the foregoing cases, such other period of time agreed to by the Borrower
and the Administrative Agent from time to time), prior written notice of such
change and the Administrative Agent shall have acknowledged in writing that
either (1) such change will not adversely affect the validity, perfection or
priority of the Administrative Agent’s security interest in the Collateral, or
(2) any reasonable action requested by the Administrative Agent in connection
therewith has been completed or taken (including any action to continue the
attachment, priority, perfection or enforceability of any Liens in favor of the
Administrative Agent, on behalf of Lenders, in any Collateral). No Loan Party
shall change its Fiscal Year or Fiscal Quarter end.

SECTION 6.10. Amendments to Agreements. No Loan Party will, nor will any Loan
Party permit its Subsidiary to, amend, supplement or otherwise modify (a) its
articles of incorporation, charter, certificate of formation, operating
agreement, by-laws or other organizational document in any manner materially
adverse to the Lenders, or (b) any instrument or agreement evidencing or
relating to any Subordinated Indebtedness except to the extent permitted by the
related Subordination Agreement.

SECTION 6.11. Prepayment of Indebtedness; Subordinated Indebtedness. No Loan
Party shall, directly or indirectly, voluntarily purchase, redeem, defease or
prepay any principal of, premium, if any, interest or other amount payable in
respect of any Indebtedness prior to its scheduled maturity, other than (i) the
Obligations; (ii) Indebtedness secured by a Lien permitted by Section 6.02 if
the asset securing such Indebtedness has been sold or otherwise disposed of in
accordance herewith; and (iii) Indebtedness permitted hereunder upon any
permitted refinancing thereof in accordance therewith. Notwithstanding anything
herein to the contrary, no Loan Party shall directly or indirectly voluntarily
prepay, defease or in substance defease, purchase, redeem, retire or otherwise
acquire, any Subordinated Indebtedness, or make any other payment on any
Subordinated Indebtedness except to the extent permitted by the related
Subordination Agreement.

SECTION 6.12. Government Regulation. No Loan Party shall be or become subject at
any time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits any Lender from making any advance or extension of

 

63



--------------------------------------------------------------------------------

credit to any Loan Party or from otherwise conducting business with the Borrower
or Guarantor, or fail to provide documentary and other evidence of any Loan
Party’s identity as may be requested by any Lender at any time to enable such
Lender to verify any Loan Party’s identity or to comply with any applicable law
or regulation, including, without limitation, Section 326 of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318.

SECTION 6.13. Financial Covenants. The Borrower will not:

(a) Leverage Ratio. Permit or suffer the Leverage Ratio to exceed 1.50 to 1.0 at
any time.

(b) Ratio of Total Liabilities to Tangible Net Worth. Permit or suffer the ratio
of the Consolidated Total Liabilities to the Consolidated Tangible Net Worth to
exceed (i) 2.50 to 1.0 at any time before June 30, 2014, or (ii) 2.25 to 1.0 at
any time on or after June 30, 2014.

(c) Ratio of Cash Collections to Estimated Quarterly Collections. Permit or
suffer the ratio of Cash Collections to Estimated Quarterly Collections to be
less than 0.80 to 1.0 for a Fiscal Quarter and to be less than 0.85 to 1.0 for
the following Fiscal Quarter over any period of two consecutive Fiscal Quarters.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

(e) the Borrower or any Guarantor shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or any other Loan Document
(other than those specified in clause (a), (b) or (d) of this Article), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

 

64



--------------------------------------------------------------------------------

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding (i) $1,000,000 in any year or
(ii) $5,000,000 for all periods;

(m) a Change in Control shall occur; or

(n) Any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document, or any Loan Party shall fail to
comply with any of the terms or provisions of any Collateral Document if the
failure continues beyond any period of grace provided for in the applicable
Collateral Document, or any Collateral Document granting a Lien shall for any
reason fail to

 

65



--------------------------------------------------------------------------------

create a valid and perfected first priority security interest in any Collateral
purported to be covered thereby or subordination to be created thereunder,
except as permitted by the terms of this Agreement or any Collateral Document;

(o) Any material subordination provision of any Subordination Agreement or any
agreement or instrument governing any Subordinated Indebtedness shall for any
reason be revoked or invalidated by a court of competent jurisdiction in a final
non-appealable order, or otherwise cease to be in full force and effect, or the
Secured Obligations shall for any reason shall not have the priority
contemplated by this Agreement or such subordination provisions;

(p) any material provision of any other Loan Document for any reason ceases to
be valid, binding and enforceable in accordance with its terms (or any Loan
Party shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and
(iii) exercise any rights and remedies provided to the Administrative Agent
under the Loan Documents or at law or equity, including all remedies provided
under the UCC.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including (in the case of the Administrative
Agent) execution of the other Loan Documents, and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

66



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall not be deemed to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the applicable Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York or an Affiliate of any such bank. Upon the
acceptance of its

 

67



--------------------------------------------------------------------------------

appointment as the Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as the Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

None of the Lenders or their Affiliates identified or designated pursuant to
this Agreement as a syndication agent, documentation agent, joint lead arranger,
joint bookrunner or other bookrunner or arranger shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as a Syndication Agent,
Documentation Agent, co-agent or other similar title, as applicable, as it makes
with respect to the Administrative Agent in the preceding paragraph.

Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 9.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against the Borrower or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the UCC.
Each Lender authorizes the Administrative Agent to enter into each of the
Collateral Documents to which it is a party and to take all action contemplated
by such documents. Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Collateral
Documents. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties. The Lenders hereby
authorize the Administrative Agent, at its option and in its

 

68



--------------------------------------------------------------------------------

discretion, to release any Lien granted to or held by the Administrative Agent
upon any Collateral (i) as described in Section 9.02(c); (ii) as permitted by,
but only in accordance with, the terms of the applicable Loan Document; or
(iii) if approved, authorized or ratified in writing by the Required Lenders,
unless such release is required to be approved by all of the Lenders hereunder.
Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant hereto.

The Administrative Agent shall have no obligation whatsoever to any of the
Lenders to assure that the Collateral exists or is owned by the Loan Parties or
is cared for, protected, or insured or has been encumbered, or that the Liens
granted to the Administrative Agent therein have been properly or sufficiently
or lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure, or fidelity, or to continue exercising, any of the
rights, authorities, and powers granted or available to the Administrative Agent
pursuant to any of the Loan Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission, or event related thereto, the
Administrative Agent may act in any manner it may deem appropriate, in its sole
discretion given the Administrative Agent’s own interest in the Collateral in
its capacity as one of the Lenders and that the Administrative Agent shall have
no other duty or liability whatsoever to any Lender as to any of the foregoing.

Each Lender hereby appoints each other Lender as its agent for the purpose of
perfecting Liens, for the benefit of the Administrative Agent and the Lenders,
in assets which, in accordance with Article 9 of the UCC or any other applicable
law can be perfected only by possession. Should any Lender (other than the
Administrative Agent) obtain possession of any such Collateral, such Lender
shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

Each Lender hereby agrees as follows: (a) such Lender is deemed to have
requested that the Administrative Agent furnish such Lender, promptly after it
becomes available, a copy of each report (the “Reports”) prepared by or on
behalf of the Administrative Agent; (b) such Lender expressly agrees and
acknowledges that neither the Administrative Agent nor any Related Party
(i) makes any representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein, or (ii) shall be liable for any information contained in any Report;
(c) such Lender expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Administrative Agent, any of its
Related Parties or any other party performing any audit or examination will
inspect only specific information regarding the Loan Parties and will rely
significantly upon the Loan Parties’ books and records, as well as on
representations of the Loan Parties’ personnel and that the Administrative Agent
and its Related Parties undertake no obligation to update, correct or supplement
the Reports; (d) such Lender agrees to keep all Reports confidential and
strictly for its internal use, not share the Report with any Loan Party and not
to distribute any Report to any other Person except as otherwise permitted
pursuant to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, such Lender agrees
(i) that neither the Administrative Agent nor any of its Related Parties shall
be liable to such Lender or any other Person receiving a copy of the Report for
any inaccuracy or omission contained in or relating to a Report, (ii) to conduct
its own due diligence investigation and make credit decisions with respect to
the Loan Parties based on such documents as such Lender deems appropriate
without any reliance on the Reports or on the Administrative Agent or any of its
Related Parties, (iii) to hold the Administrative Agent and any such other
Person preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Loan Parties, or the indemnifying Lender’s participation in, or
the indemnifying Lender’s purchase of, any Obligations and (iv) to pay and

 

69



--------------------------------------------------------------------------------

protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorney fees) incurred by the Administrative Agent and any such other Person
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.

The Lenders hereby empower and authorize the Administrative Agent to execute and
deliver to the Loan Parties on their behalf the Collateral Documents and all
related agreements, documents or instruments as shall be necessary or
appropriate to effect the purposes of the Collateral Documents.

The Administrative Agent, on behalf of itself and the Secured Parties and with
the consent of, and based upon the instruction of, the Required Lenders, shall
have the right to credit bid and purchase for the benefit of the Secured Parties
all or any portion of Collateral at any sale thereof conducted by the
Administrative Agent under the provisions of the UCC, including pursuant to
Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with applicable law. Each Secured Party agrees that, except as
otherwise provided in any Loan Document or with the written consent of the
Administrative Agent and the Required Lenders, it will not take any enforcement
action, accelerate obligations under any Loan Documents or exercise any right
that it might otherwise have under applicable law to credit bid at foreclosure
sales, UCC sales or other similar disposition of Collateral.

The Lenders hereby empower and authorize the Administrative Agent to execute and
deliver to the Loan Parties on their behalf any agreements, documents or
instruments as shall be necessary or appropriate to effect any releases or
subordinations of Collateral which shall be permitted by the terms hereof or of
any other Loan Document or which shall otherwise have been approved by the
Required Lenders or all the Lenders, as the case may be, in writing.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 28405 Van Dyke, Warren, Michigan 48093,
Attention: Reid E. Simpson, Chief Financial Officer (Facsimile No.
(586) 446-1783; Telephone No. (586) 446-7804), with a copy to Edwin L. Herbert,
General Counsel, at Asset Acceptance Capital Corp., 28405 Van Dyke, Warren,
Michigan 48093 (Facsimile No. (586) 446-1783; Telephone No. (586) 446-1782);

(ii) if to the Administrative Agent, Issuing Bank or Swingline Lender, to
JPMorgan Chase Bank, National Association, Loan and Agency Services, 10 South
Dearborn, 7th Floor, Chicago, Illinois 60603, Mail Code IL1-0010, Attention:
Edna Guerra (Telecopy No. (312) 385-7096; Telephone No. (312) 385-7090) with a
copy to JPMorgan Chase Bank, National Association, 28660 Northwestern Hwy.,
Southfield, MI 48034, Attention: Timothy Rettberg (Telecopy No. (248) 799-5826;
Telephone No. (248) 799-5841); and

 

70



--------------------------------------------------------------------------------

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

All such notices and other communications (x) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (y) sent by telecopy shall be deemed to have been given
when sent; provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. All such notices and
other communications (i) sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as set forth in this Section 9.02, neither this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended
or modified except (i) in the case of this Agreement, pursuant to an agreement
or agreements in writing entered into by the Borrower and the Required Lenders
or, (ii) in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees or other

 

71



--------------------------------------------------------------------------------

amounts payable hereunder, without the written consent of each Lender directly
affected thereby, (iii) postpone any scheduled date of payment of the principal
amount of any Loan or LC Disbursement (other than any reduction of the amount
of, or any extension of the payment date for, the mandatory prepayments required
under Section 2.11, provided that the consent of the Required Lenders of each
Class shall be required for any reduction of the amount of, or any extension of
the payment date for, the mandatory prepayments required under Section 2.11), or
any date for the payment of any interest, fees or other Obligations payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(c) in a manner that would alter the manner in which payments are shared,
without the written consent of each Lender directly affected thereby (it being
understood and agreed that (x) any increase in the total Commitments and related
modifications approved by each Lender increasing any of its Commitments and by
the Required Lenders shall not be deemed to alter the manner in which payments
are shared or alter any other pro rata sharing of payments and (y) any
“amend-and-extend” transaction that extends the Revolving Credit Maturity Date
and/or the Tranche B Maturity Date only for those Lenders that agree to such an
extension (which extension may include increased pricing and fees for such
extending Lenders, and which extension shall not apply to those Lenders that do
not approve such extension) shall not be deemed to alter the manner in which
payments are shared or alter any other pro rata sharing of payments), (v) change
any of the provisions of this Section or the definition of “Required Lenders”,
“Required Revolving Lenders”, “Supermajority Lenders” or any other provision of
any Loan Document specifying the number or percentage of Lenders (or Lenders of
any Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (vi) increase the advance rates set forth in the definition of
Borrowing Base, or add new categories of eligible assets or modify that portion
of Section 2.01 which limits the amount that can be borrowed, without the
written consent of the Supermajority Lenders, (vii) release any material
Guarantor from its obligation under the Subsidiary Guaranty (except as otherwise
permitted herein or in the other Loan Documents), without the written consent of
each Lender, (viii) modify the definition of “Change in Control” or the Event of
Default based on a Change in Control without the written consent of each Lender,
or (ix) except as provided in clause (d) of this Section or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender; provided further that (x) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be, and (y) the foregoing shall not be prevent
any amendment contemplated by the terms of Section 2.04 and in connection with
any Incremental Term Loans the Borrower and the Administrative Agent may agree
to any required technical or other changes in the Credit Agreement not
inconsistent with the terms of Section 2.04. The Administrative Agent may also
amend the Commitment Schedule to reflect assignments entered into pursuant to
Section 9.04 or transaction under Section 2.04. Without limiting the foregoing,
Section 2.21 may not be amended or otherwise modified without the prior written
consent of the Administrative Agent, the Issuing Bank and the Swingline Lender.

(c) Notwithstanding Section 9.02(b), (i) this Agreement and any other Loan
Document may be amended with the written consent of the Administrative Agent,
the Borrower and the Lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing of all outstanding Tranche B Term Loans
or any replacement therefor (“Refinanced Term Loans”) with a replacement term
loan tranche hereunder (“Replacement Term Loans”), and all holders of the
Refinanced Term Loans shall no longer be Lenders of the Refinanced Term Loans
hereunder upon the payment in full of the Refinanced Term Loans and the
Obligations relating thereto, (ii) this Agreement and any other Loan Document
may be amended with the written consent of the Required Lenders, Lenders
providing one or more additional credit facilities, the Administrative Agent and
the Borrower (x) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time

 

72



--------------------------------------------------------------------------------

outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Incremental Credits”) to share ratably in the benefits of
this Agreement and the other Loan Documents with the Revolving Loans and Tranche
B Term Loans and other extensions of credit hereunder and the accrued interest
and fees in respect thereof, (y) to include reasonably appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders and
(z) to make such other technical amendments as are reasonably deemed appropriate
by the Administrative Agent and the Borrower in connection with the foregoing,
(iii) no condition precedent to obtaining any Revolving Borrowing (including
without limitation by amending or waiving any provision of Article III, V, VI or
VII if the effect of such amendment or waiver would be to waive any such
condition or otherwise allow the making of a Revolving Borrowing when it would
not otherwise be permitted) or any other term relating to any Revolving
Borrowing may be waived, amended or modified except with the written consent of
the Required Revolving Lenders, (iv) any waiver, amendment or modification of
this Agreement that by its terms affects the rights or duties under this
Agreement of one Class of Lenders (but not of any other Class of Lenders) may be
effected by an agreement or agreements in writing entered into by the
Administrative Agent, the Borrower and the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time and (v) any waiver, amendment or modification of any commitment
letter or fee letter may be effected by an agreement or agreements in writing
entered into only by the parties thereto.

(d) The Lenders hereby irrevocably authorize the Administrative Agent to, and
the Administrative Agent hereby agrees with the Borrower that it shall (so long
as no Event of Default has occurred and is continuing), release any Liens
granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the termination of the Commitments, payment and satisfaction in full in
cash of all Secured Obligations (other than Unliquidated Obligations), and the
cash collateralization of all Unliquidated Obligations in a manner satisfactory
to the Administrative Agent, (ii) constituting property being sold or disposed
of if the Borrower certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral and the Administrative Agent shall not be required to
execute any such release on terms which, in the Administrative Agent’s
reasonable opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty.

(e) Notwithstanding anything to the contrary herein or in any other Loan
Document, the Administrative Agent may, with the consent of the Borrower only,
amend, modify or supplement this Agreement or any of the other Loan Documents as
may be reasonably necessary or advisable to cure any error, ambiguity, omission,
defect or inconsistency in order to more accurately reflect the intent of the
parties.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by each of the Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions of the Loan

 

73



--------------------------------------------------------------------------------

Documents (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, penalties, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, penalties, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, but without affecting the Borrower’s
obligations to make such payments, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, penalty, liability or related expense, as the case may be, was incurred
by or asserted against the Administrative Agent, the Issuing Bank or the
Swingline Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the

 

74



--------------------------------------------------------------------------------

Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower; provided that (x) no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee, and
(y) the Borrower shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof;

(B) the Administrative Agent and the Swingline Lender; provided that no consent
of the Administrative Agent or the Swingline Lender shall be required for an
assignment of all or any portion of a Tranche B Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund; and

(C) the Issuing Bank; provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Tranche B Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of a Tranche B Term Loan, $1,000,000 unless each of
the Borrower and the Administrative Agent otherwise consent; provided that no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (provided that such fee shall not be payable in
connection with an assignment by a Lender to an Approved Fund managed by such
Lender, an Affiliate of such Lender or an entity or an Affiliate of an entity
that administers or manages such Lender); and

 

75



--------------------------------------------------------------------------------

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates, the Loan Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(c) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including

 

76



--------------------------------------------------------------------------------

all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 2.17 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees to comply with Section 2.17 as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the

 

77



--------------------------------------------------------------------------------

Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or any
Guarantor against any of and all the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured. The applicable
Lender shall notify the Borrower, the Administrative Agent of such set-off or
application; provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be construed in accordance with and governed by the law of
the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

 

78



--------------------------------------------------------------------------------

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, trustees, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by Requirement of Law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower, its
Subsidiaries and their obligations, (g) with the prior consent of the Borrower
or (h) to the extent such Information becomes (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower with respect to
the Borrower or any of its Subsidiaries or any of its or their business, other
than any such information that is available to the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of

 

79



--------------------------------------------------------------------------------

delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES,
THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES) AND
ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither the Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrower in violation of any
Requirement of Law.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

SECTION 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

80



--------------------------------------------------------------------------------

SECTION 9.16. Disclosure. The Borrower and each Lender hereby acknowledges and
agrees that the Administrative Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any of
the Borrower, its Subsidiaries and their respective Affiliates.

SECTION 9.17. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

SECTION 9.18. Amendment and Restatement; No Novation. (a) This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement,
effective from and after the Effective Date. The execution and delivery of this
Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Administrative Agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement. On the Effective Date, the credit
facilities described in the Existing Credit Agreement shall be amended and
restated in their entirety by the credit facilities described herein (including
all “Commitments” under the Existing Credit Agreement being restated in their
entirety), and all loans and other obligations of the Borrower outstanding as of
such date under the Existing Credit Agreement shall be deemed to be loans and
obligations outstanding under the corresponding facilities described herein,
without any further action by any Person, except that the Administrative Agent
shall make such transfers of funds as are necessary in order that the
outstanding balance of such Loans, together with any Loans funded on the
Effective Date, reflect the respective Commitment of the Lenders hereunder.

(b) On the Effective Date, (i) all Loans made by any Person that is a “Lender”
under the Existing Credit Agreement but that is not a Lender hereunder (each, a
“Terminating Lender “) shall be repaid in full and the commitments and other
obligations and rights (except as expressly set forth in the Existing Credit
Agreement) of such Terminating Lenders shall be terminated, (ii) all outstanding
Loans not being repaid under clause (i) above shall be deemed Loans hereunder
and the Administrative Agent shall make such transfers of funds (all such
transfers are deemed in compliance with the Loan Documents) as are necessary in
order that the outstanding balance of such Loans, together with any Loans funded
on the Effective Date, are in accordance with the pro rata share of the Lenders
hereunder, (iii) all accrued and unpaid interest on the Existing Obligations to
the Effective Date shall be paid in full in cash, (iv) all accrued and unpaid
fees under the Existing Credit Agreement due to the Effective Date, and all
other amounts, costs and expenses then owing to any of the Existing Lenders
and/or the administrative agent under the Existing Credit Agreement, shall be
paid in full in cash and (v) all outstanding promissory notes issued by the
Borrower to the Terminating Lenders under the Existing Credit Agreement shall be
promptly returned to the Administrative Agent which shall forward such notes to
the Borrower for cancellation.

[Signature Pages Follow]

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ASSET ACCEPTANCE CAPITAL CORP.

 

By:  

/s/ Rion B. Needs

Name:   Rion B. Needs Title:   President and Chief Executive Officer

 

82



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, individually and as Administrative
Agent

 

By:  

/s/ Timothy Rettberg

Name:   Timothy Rettberg Title:   Vice President

 

83



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., individually and as Syndication Agent

 

By:  

/s/ Megan Livingston

Name:   Megan Livingston Title:   Vice President

 

84



--------------------------------------------------------------------------------

THE PRIVATEBANK AND TRUST COMPANY, individually and as Documentation Agent

 

By:  

/s/ Jeffrey B. Michalczyk

Name:   Jeffrey B. Michalczyk Title:   Managing Director

 

85



--------------------------------------------------------------------------------

FLAGSTAR BANK

 

By:  

/s/ Michael Blackburn

Name:   Michael Blackburn Title:   First Vice President

 

86



--------------------------------------------------------------------------------

BANK LEUMI USA

 

By:  

/s/ Paul C. Letourneau

Name:   Paul C. Letourneau Title:   FVP, Senior Lending Officer

 

87



--------------------------------------------------------------------------------

CITIZENS BANK

 

By:  

/s/ Matthew J. Nelson

Name:   Matthew J. Nelson Title:   First Vice President

 

88